Exhibit 10.3

RECORDING REQUESTED BY AND

WHEN RECORDED, RETURN TO:

Latham & Watkins LLP

885 Third Avenue Suite 1000

New York, New York 10022

Attn: Betsy J. Mukamal, Esq.

 

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED MULTIPLE INDEBTEDNESS MORTGAGE,

ASSIGNMENT OF RENTS AND LEASES

AND SECURITY AGREEMENT

Dated as of November 9, 2006

by

SABINE PASS LNG, L.P.

a Delaware limited partnership,

Mortgagor

to and for the benefit of

THE BANK OF NEW YORK

Collateral Trustee as Mortgagee

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE 1 - DEFINITIONS

   7

1.1

  

DEFINED TERMS

   7

1.1

  

ACCOUNTING TERMS

   9

1.2

  

THE RULES OF INTERPRETATION

   9

1.3

  

PRIORITY. THE RELATIVE PRIORITY OF THE LIENS GRANTED HEREUNDER SHALL BE AS SET
FORTH IN THE COLLATERAL TRUST AGREEMENT.

   9

ARTICLE 2 - GENERAL COVENANTS AND PROVISIONS

   9

2.1

  

MORTGAGOR PERFORMANCE OF THE COLLATERAL TRUST AGREEMENT

   9

2.2

  

GENERAL REPRESENTATIONS, COVENANTS AND WARRANTIES

   9

2.3

  

COMPLIANCE WITH LEGAL REQUIREMENTS

   9

2.4

  

INSURANCE; APPLICATION OF INSURANCE PROCEEDS; APPLICATION OF EMINENT DOMAIN
PROCEEDS.

   10

2.5

  

ASSIGNMENT OF RENTS

   10

2.6

  

MORTGAGEE ASSUMES NO OBLIGATIONS

   11

2.7

  

FURTHER ASSURANCES

   11

2.8

  

ACTS OF MORTGAGOR

   11

2.9

  

AFTER-ACQUIRED PROPERTY

   11

2.10

  

MORTGAGED PROPERTY

   12

2.11

  

POWER OF ATTORNEY

   12

2.12

  

COVENANT TO PAY

   12

2.13

  

SECURITY AGREEMENT

   13

ARTICLE 3 - REMEDIES

   13

3.1

  

ACCELERATION OF MATURITY

   13

3.2

  

PROTECTIVE ADVANCES

   14

3.3

  

INSTITUTION OF EQUITY PROCEEDINGS

   14

3.4

  

MORTGAGEE’S POWER OF ENFORCEMENT

   14

3.5

  

MORTGAGEE’S RIGHT TO ENTER AND TAKE POSSESSION, OPERATE AND APPLY INCOME

   15

3.6

  

SEPARATE SALES

   16

3.7

  

WAIVER OF APPRAISEMENT, MORATORIUM, VALUATION, STAY, EXTENSION AND REDEMPTION
LAWS

   16

3.8

  

KEEPER

   17

3.9

  

SUITS TO PROTECT THE MORTGAGED PROPERTY

   17

3.10

  

PROOFS OF CLAIM

   17

3.11

  

MORTGAGOR TO PAY AMOUNTS SECURED HEREBY ON ANY DEFAULT IN PAYMENT; APPLICATION
OF MONIES BY MORTGAGEE

   18

3.12

  

DELAY OR OMISSION; NO WAIVER

   18

3.13

  

NO WAIVER OF ONE DEFAULT TO AFFECT ANOTHER

   18

3.14

  

DISCONTINUANCE OF PROCEEDINGS; POSITION OF PARTIES RESTORED

   19

3.15

  

REMEDIES CUMULATIVE

   19

3.16

  

INTEREST AFTER ACTIONABLE DEFAULT

   19

3.17

  

FORECLOSURE; EXPENSES OF LITIGATION

   19

3.18

  

DEFICIENCY JUDGMENTS

   20

3.19

   WAIVER OF JURY TRIAL    20

3.20

  

EXCULPATION OF MORTGAGEE

   21

 

i



--------------------------------------------------------------------------------

ARTICLE 4 - GENERAL

   21

4.1

  

DISCHARGE

   21

4.2

  

NO WAIVER

   21

4.3

  

EXTENSION, REARRANGEMENT OR RENEWAL OF OBLIGATIONS

   21

4.4

  

FORCIBLE DETAINER

   21

4.5

  

WAIVER OF STAY OR EXTENSION

   22

4.6

  

NOTICES

   22

4.7

  

SEVERABILITY

   22

4.8

  

APPLICATION OF PAYMENTS

   22

4.9

   GOVERNING LAW    22

4.10

  

ENTIRE AGREEMENT

   22

4.11

  

AMENDMENTS

   23

4.12

  

SUCCESSORS AND ASSIGNS

   23

4.13

  

RENEWAL, ETC

   23

4.14

  

FUTURE ADVANCES

   23

4.15

  

SEVERABILITY AND COMPLIANCE WITH USURY LAW

   23

4.16

  

RELEASE OF COLLATERAL

   24

4.17

  

COLLATERAL TRUST AGREEMENT CONTROLS

   24

4.18

  

TIME OF THE ESSENCE

   24

4.19

  

COUNTERPART EXECUTION

   24

ARTICLE 5 – SUBJECT LEASE

   25

5.1

  

MORTGAGOR REPRESENTS, WARRANTS AND AGREES AS FOLLOWS:

   25

5.2

  

TREATMENT OF SUBJECT LEASE IN BANKRUPTCY

   26

5.3

  

REJECTION OF LEASE BY LESSOR

   26

5.4

  

ASSIGNMENT OF CLAIMS TO MORTGAGEE

   27

5.5

  

OFFSET BY MORTGAGOR

   27

5.6

  

MORTGAGOR’S ACQUISITION OF INTEREST IN LEASED PARCEL

   27

5.7

  

NEW LEASE ISSUED TO MORTGAGEE

   27

ARTICLE 6 – STATE SPECIFIC PROVISIONS

   28

6.1

  

LOUISIANA REMEDIES.

   28

6.2

  

DECLARATION OF FACT

   29

6.3

  

TAXPAYER IDENTIFICATION NUMBER

   29

6.4

  

CUMULATIVE REMEDIES

   29

6.5

  

LOUISIANA TERMS

   29

6.6

  

NOVATION

   30

6.7

  

WAIVERS OF CERTIFICATES

   30

6.8

  

SUBORDINATION.

   30

 

ii



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED MULTIPLE INDEBTEDNESS MORTGAGE,

ASSIGNMENT OF RENTS AND LEASES

AND SECURITY AGREEMENT

BE IT KNOWN, that on the 9th day of November, 2006, before me, the undersigned
Notary Public, duly commissioned and qualified in and for the State and County
set forth below, and in the presence of the undersigned competent witnesses:

PERSONALLY CAME AND APPEARED:

Sabine Pass LNG, L.P. (the “Mortgagor”) (TIN 20-0466069) a Delaware limited
partnership, domiciled at 717 Texas Avenue, Suite 3100, Houston, Texas 77002,
organized pursuant to a Certificate of Limited Partnership dated October 20,
2003, filed in the office of the Secretary of State, State of Delaware on
October 20, 2003 which filed partnership documents and registered to do business
in Louisiana on December 16, 2003; whose chief executive office is declared to
be at 717 Texas Avenue, Suite 3000, Houston, Texas 77002;

who declared as follows:

Mortgagor does hereby enter into this Third Amended and Restated Multiple
Indebtedness Mortgage, Assignment of Leases and Rents and Security Agreement (as
modified, supplemented, amended, consolidated or extended from time to time,
this “Mortgage”) effective as of November 9th, 2006, in favor of THE BANK OF NEW
YORK as Collateral Trustee for the benefit of, the Secured Parties, (together
with its successors and assigns, in such capacities, the “Collateral Trustee”
and “Mortgagee”). Capitalized terms used in this Mortgage and not otherwise
defined herein shall have the meanings ascribed to them in the Collateral Trust
Agreement.

Recitals

 

  A. Mortgagor (a) on the date hereof, will issue senior secured notes due
November 30, 2013 and senior secured notes due November 30, 2016 (together, the
“Initial Notes”) under an indenture, dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the
“Indenture”), between Mortgagor and The Bank of New York as trustee (together
with its successors and assigns, in such capacity, the “Trustee”), and (b) in
the future may issue additional senior secured notes (together with the Initial
Notes, the “Notes”) under the Indenture and/or may otherwise incur additional
secured indebtedness ranking pari passu with the Notes (such other secured
indebtedness together with the Notes, the “Parity Secured Debt”).

 

  B. Mortgagor may, from time to time, incur additional future Parity Secured
Debt that will be secured Equally and Ratably with the Notes by Liens on all
present and future Collateral.



--------------------------------------------------------------------------------

  C. Mortgagor and the other Pledgors have entered into a collateral trust
arrangement pursuant to the Collateral Trust Agreement, dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Collateral Trust Agreement”) among the Company, the Pledgors, the
Trustee, the other Secured Debt Representatives party thereto from time to time
and the Collateral Trustee.

 

  D. Pursuant to the Crest Settlement Documents (as defined herein), the
Mortgagor is prohibited from creating or allowing to be created any lien,
security interest or other encumbrance on any of Mortgagor’s assets that is
senior to or pari passu with the obligations of the Mortgagor under the Crest
Settlement Documents; therefore, the Mortgagor hereby grants in favor of the
Mortgagee for the benefit of Crest, a secured lien and security interest with
respect to the Mortgaged Property which such lien shall be senior to the liens
and security interests of the holders of the Parity Lien Obligations.

 

  E. Mortgagor, Société Générale, as agent, and HSBC Bank USA, National
Association, as collateral agent thereunder (in such capacity, the “Prior
Collateral Agent”), were parties to a security agreement, dated as of
February 25, 2005 (as amended, restated, supplemented and otherwise modified
from time to time, the “Prior Security Agreement”) pursuant to which Mortgagor
granted a secured interest in all of its assets to the Prior Collateral Agent.
Pursuant to an instrument dated as of the date hereof, the Prior Collateral
Agent has assigned all of its rights under the Prior Security Agreement to the
Collateral Trustee.

 

  F. Mortgagor, Société Générale, as agent, and HSBC Bank USA, National
Association, as collateral agent thereunder were parties to Multiple
Indebtedness Mortgage, Assignment of Leases and Rents and Security Agreement
dated as of February 25, 2005 (the “Original Mortgage”), as amended by that
certain First Amendment to Multiple Indebtedness Mortgage, Assignment of Leases
and Rents and Security Agreement dated as of January 19, 2006 (the “First
Amendment”) and by that certain Second Amendment to Multiple Indebtedness
Mortgage, Assignment of Leases and Rents and Security Agreement (the “Second
Amendment” and together with the Original Mortgage and the First Amendment, the
“Assigned Mortgage”) pursuant to which Mortgagor granted a secured interest in
the Property to the Prior Collateral Agent.

 

  G. Pursuant to an instrument dated as of the date hereof, the Prior Collateral
Agent has assigned all of its rights under the Assigned Mortgage to the
Collateral Trustee. The Assigned Mortgage is hereunder declared amended and
restated as the Agreement.

 

  H. It is a requirement under the Indenture and a condition precedent to the
issuance of the Notes that the Mortgagor shall have executed and delivered this
Agreement.

 

  I. As set forth more fully below, Mortgagor intends to secure its payment and
performance of the Secured Obligations by and with the Mortgaged Property (as
defined below) owned by Mortgagor and other Real Property, the ownership and
other real right in which of Mortgagor may not be evidenced in the official
records of the parish in which the Real Property is situated as of the date of
this act. This Mortgage is being granted to establish a mortgage affecting the
Real Property owned by Mortgagor as of the date of this act and,

 

2



--------------------------------------------------------------------------------

    pursuant to Louisiana Civil Code Article 3292, to establish a mortgage
affecting the other Real Property if and when the ownership of, or other real
right in, the other Real Property is subsequently acquired by or otherwise
evidenced in Mortgagor.

Agreement

NOW, THEREFORE, to secure the prompt and complete payment and performance, when
and as required, due and/or payable, of all of the Secured Obligations, by
acceleration or otherwise, or arising out of or in connection therewith, and in
consideration of the covenants herein contained and in the Collateral Trust
Agreement and intending to be legally bound, does hereby specially mortgage,
affect, hypothecate, and grant a continuing security interest, assign and pledge
unto Mortgagee, for the benefit of the Secured Parties as set forth in the
Collateral Trust Agreement, all of Mortgagor’s estate, right, title, interest,
property, claim and demand, now or hereafter arising, in and to the following
property and rights (herein collectively called the “Mortgaged Property”):

(a) the lands and premises more particularly described in Exhibit A hereto
(which such lands and premises shall include all property interests in those
certain leases described on Exhibit A, as the same may be amended, restated,
renewed or extended in the future in compliance with this Mortgage, including
any options to purchase, extend or renew provided for in such leases
(collectively, the “Subject Lease”) and any estoppel, nondisturbance, attornment
and recognition agreement benefiting Mortgagor with respect to the Subject
Lease, together with all credits, deposits, privileges, rights, estates, title
and interest of Mortgagor as tenant under the Subject Lease (including all
rights of Mortgagor to treat the Subject Lease as terminated under
Section 365(h) (a “365(h) Election”) of the Bankruptcy Code, or any other state
or federal insolvency, reorganization, moratorium or similar law for the relief
of debtors (a “Bankruptcy Law”), or any comparable right provided under any
other Bankruptcy Law, together with all rights, remedies and privileges related
thereto), and all books and records that contain records or other evidence of
payments of rent or security made under the Subject Lease and all of Mortgagor’s
claims and rights to the payment of damages that may arise from a lessor’s
failure to perform under the Subject Lease, or rejection of the Subject Lease
under any Bankruptcy Law (a “Lease Damage Claim”), Mortgagee having the right,
at any time and from time to time, to notify such lessor of the rights of
Mortgagee hereunder), (all such lands and premises collectively, the “Site”);

(b) any and all servitudes, easements, leases, licenses, option rights,
rights-of-way and other rights used in connection with the Site or as a means of
ingress and egress thereto and therefrom, all servitudes or easements for
ingress and egress and easements for water, natural gas and sewage pipelines,
running in favor of Mortgagor, or appurtenant to the Site, and any and all
sidewalks, alleys, strips and gores of land adjacent thereto or used in
connection therewith together with all and singular the appurtenances thereto,
and with any land lying within the right-of-way of any streets, open or
proposed, adjoining the same (collectively, the “Easements”; and the Site and
the Easements collectively referred to herein as the “Real Property”);

 

3



--------------------------------------------------------------------------------

(c) all buildings, structures, fixtures and other improvements now or hereafter
constructed, placed or erected on the Real Property (collectively, the
“Improvements”);

(d) all machinery, apparatus, equipment, fittings, fixtures, generators,
boilers, turbines and other articles of personal property, including all goods
and all goods which become fixtures, now owned or hereafter acquired by
Mortgagor and now or hereafter located on, attached to or used in the operation
of or in connection with the Real Property and/or the Improvements, and all
replacements thereof, additions thereto and substitutions therefor, to the
fullest extent permitted by applicable law (all of the foregoing being
hereinafter collectively called the “Equipment”);

(e) all raw materials, work in process and other materials used or consumed in
the construction of, or now or hereafter located on or used in connection with,
the Real Property, the Improvements and/or the Equipment, (including, without
limitation, fuel and fuel deposits, now or hereafter located on the Real
Property or elsewhere or otherwise owned by Mortgagor) (the above items,
together with the Equipment, being hereinafter collectively called the “Tangible
Collateral”);

(f) all rights, powers, privileges and other benefits of Mortgagor (to the
extent assignable) now or hereafter obtained by Mortgagor from any Governmental
Authority (as such term is defined in the Indenture), including, without
limitation, all licenses, certificates, permits and other similar instruments
and documents, issued in the name of Mortgagor, governmental actions relating to
the ownership, operation, management and use of the Real Property, Improvements,
Equipment or Tangible Collateral, and any improvements, modifications or
additions thereto;

(g) all the lands and interests in lands hereafter acquired by Mortgagor in
connection with or appurtenant to the Site, and all income, rents, rent
equivalents, issues, profits, revenues (including all oil and gas or other
mineral royalties and bonuses), deposits and other benefits from the Site and
the Improvements (including all receivables and other obligations now existing
or hereafter arising or created out of the sale, lease, sublease, license,
concession or other grant of the right of the use and occupancy of property or
rendering of services by Mortgagor or any operator or manager of the Mortgaged
Property or the commercial space located in the Improvements or acquired from
others) (collectively, the “Rents”) and all proceeds from the sale or other
disposition of the Leases (as defined herein) and the right to receive and apply
the Rents and/or any other property or rights subject to the lien hereof,
including (without limitation) all interests of Mortgagor, whether as lessor or
lessee, in any leases of land hereafter made and all rights of Mortgagor
thereunder;

(h) any and all other property in any way associated or used in connection with
or appurtenant to the Real Property, Improvements, Equipment or Tangible
Collateral that may from time to time, by delivery or by writing of any kind, be
subjected to the lien hereof by Mortgagor or by anyone on its behalf or with its
consent, or which may come into the possession or be subject to the control of
Mortgagee pursuant to this Mortgage, being hereby collaterally assigned to
Mortgagee and subjected or added to the lien or estate created by this

 

4



--------------------------------------------------------------------------------

Mortgage forthwith upon the acquisition thereof by Mortgagor, as fully as if
such property were now owned by Mortgagor and were specifically described in
this Mortgage and subjected to the lien and security interest hereof; and
Mortgagee is hereby authorized to receive any and all such property as and for
additional security hereunder;

(i) all the remainder or remainders, reversion or reversions, Rents, revenues,
issues, profits, royalties, income, proceeds and other benefits derived from any
of the foregoing, all of which are hereby assigned to Mortgagee, who is hereby
authorized to collect and receive the same, to give proper receipts and
acquittances therefor and to apply the same in accordance with the provisions of
this Mortgage;

(j) all Proceeds, as defined in the UCC (defined below), including all proceeds,
products, offspring, Rents, profits or receipts, in whatever form, arising from
the Mortgaged Property, including (i) cash, instruments and other property
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the Mortgaged Property, (ii) the collection, sale, lease,
sublease, concession, exchange, assignment, licensing or other disposition of,
or realization upon, any item or portion of the Mortgaged Property (including
all claims of Mortgagor against third parties for loss of, damage to,
destruction of, or for proceeds payable under, or unearned premiums with respect
to, policies of insurance in respect of, any the Mortgaged Property now existing
or hereafter arising), (iii) any and all proceeds of any insurance, indemnity,
warranty or guaranty payable to Mortgagor from time to time with respect to any
of the Mortgaged Property, (iv) any and all payments (in any form whatsoever)
made or due and payable to Mortgagor from time to time in connection with the
requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Mortgaged Property by any Governmental Authority (or any person
acting under color of Governmental Authority) and (v) any and all other amounts
from time to time paid or payable under or in connection with any of the
Mortgaged Property;

(k) all agreements to which Mortgagor is a party or which are assigned to
Mortgagor in any management agreement or any other document and which are
executed in connection with the construction, operation and management of the
Improvements located on the Mortgaged Property (including agreements for the
sale, lease or exchange of goods or other property and/or the performance of
services by it, in each case whether now in existence or hereafter arising or
acquired) as any such agreements have been or may be from time to time amended,
supplemented or otherwise modified;

(l) all general intangibles, now owned or hereafter acquired by Mortgagor,
including (i) all obligations or indebtedness owing to Mortgagor from whatever
source arising, (ii) all unearned premiums accrued or to accrue under all
insurance policies for the Mortgaged Property obtained by Mortgagor, all
proceeds of the conversion, voluntary or involuntary, of any of the foregoing
into cash or liquidated claims (including proceeds of insurance, condemnation
awards, and all rights of Mortgagor to refunds of real estate taxes and
assessments), (iii) all royalties and license fees, (iv) all rights or claims in
respect of refunds for taxes paid, and (v) all judgments, awards of damages and
settlements which may result from any damage to all or any portion of the Real
Property

 

5



--------------------------------------------------------------------------------

or Improvements or any part thereof or to any rights appurtenant thereto,
together with the right to receive proceeds attributable to the insurance loss
of the Real Property or Improvements, as provided in La. R.S. 9:5386;

(m) all instruments, chattel paper or letters of credit, evidencing,
representing, arising from or existing in respect of, relating to, securing or
otherwise supporting the payment of, any of the Mortgaged Property (including
promissory notes, drafts, bills of exchange and trade acceptances) and chattel
paper obtained by Mortgagor in connection with the Mortgaged Property (including
all ledger sheets, computer records and printouts, databases, programs, books of
account and files of Mortgagor relating thereto) and such notes or other
obligations of indebtedness owing to Mortgagor from whatever source arising, in
each case now owned or hereafter acquired by Mortgagor and relating to the
Mortgaged Property;

(n) all inventory, whether now or hereafter existing or acquired, and which
arises out of or is used in connection with, directly or indirectly, the
ownership and operation of the Mortgaged Property, all documents representing
the same and all Proceeds and products of the same, including all goods,
merchandise, raw materials, work in process and other personal property,
wherever located, now or hereafter owned or held by Mortgagor for manufacture,
processing, the providing of services or sale, use or consumption in the
operation of the Mortgaged Property (including fuel, supplies and similar items
and all substances commingled therewith or added thereto) and rights and claims
of Mortgagor against anyone who may store or acquire the same for the account of
Mortgagor, or from whom Mortgagor may purchase the same; and

(o) all Permits used in connection with the ownership, operation, use or
occupancy of the Mortgaged Property, but excluding any of the Permits which by
their terms or by operation of law prohibit or do not allow assignment or which
would become void solely by virtue of a security interest being granted therein.

The Rents and Leases are pledged on a parity with the Land and Improvements and
not secondarily. This Mortgage has been executed by Mortgagor pursuant to
Article 3298 of the Louisiana Civil Code for the purpose of securing Secured
Obligations that may now be existing and/or that may arise in the future as
provided herein, with the preferences and priorities provided under applicable
Louisiana law. The assignment of Leases and the Rents therefrom is given to the
fullest extent allowed by La. R.S. 9:4401 to secure Secured Obligations up to a
maximum amount outstanding at any time and from time to time of $3,000,000,000.

ANYTHING TO THE CONTRARY CONTAINED HEREIN NOTWITHSTANDING, THE MAXIMUM AMOUNT OF
INDEBTEDNESS SECURED OR THAT UNDER ANY CONTINGENCY MAY BE SECURED HEREBY AT ANY
TIME AND FROM TIME TO TIME IS THREE BILLION AND NO/100 DOLLARS ($3,000,000,000).

The Mortgaged Property to remain so specially mortgaged, affected and
hypothecated, unto and in favor of the Mortgagee and any future holder or
holders of the Secured Obligations until the full and final payment of the
Parity Lien Obligations thereof, Mortgagor being hereby

 

6



--------------------------------------------------------------------------------

obligated not to sell, alienate, deteriorate or otherwise encumber the Mortgaged
Property to the prejudice of this act except as may be permitted under the
Indenture and not to permit or suffer the same to be so sold, alienated,
deteriorated or encumbered except as may be permitted under the Secured Debt
Documents.

PROVIDED ALWAYS, that when and as set forth in the Collateral Trust Agreement
and upon the observance and performance by Mortgagor of its covenants and
agreements set forth herein and therein, then Mortgagee shall execute and
deliver a release and cancellation of this Mortgage as provided herein below.

ARTICLE 1- DEFINITIONS

1.1 Defined Terms. Any term defined by reference to an agreement, instrument or
other document shall have the meaning so assigned to it whether or not such
document is in effect. In addition, for purposes of this Mortgage, the following
definitions shall apply:

“Actionable Default” means either a Secured Debt Default (as defined in the
Collateral Trust Agreement or a Crest Default Remedy Instruction.

“Bankruptcy Law” has the meaning ascribed to it in the Granting Clauses.

“Cheniere” means Cheniere Energy, Inc., a Delaware corporation.

“Collateral Trust Agreement” has the meaning ascribed to it in the recitals
hereof.

“Collateral Trustee” has the meaning ascribed to it in the preamble hereof.

“Crest” means Crest Investment Company, a Texas corporation.

“Crest Cheniere Indemnity” means any indemnity arrangement heretofore or
hereafter provided by Cheniere in favor of any of its subsidiaries pursuant to
the Crest Settlement Documents.

“Crest Default Remedy Instruction” means any instruction by Crest to the
Mortgagee in writing to exercise remedies under the this Mortgage as a result of
the Mortgagor’s failure to make any payment in respect of the Crest Obligations
after written demand by Crest.

“Crest Obligations” means all obligations of the Mortgagor under the Crest
Settlement Documents.

“Crest Settlement Documents” means collectively (a) that certain Settlement and
Purchase Agreement, dated as of June 14, 2001 (the “Settlement Agreement”), by
and among Cheniere, Cheniere FLNG, L.P., Crest, Crest Energy, L.L.C., and
Freeport LNG Terminal, LLC, (b) that certain assumption and adoption document,
dated May 9, 2005,

 

7



--------------------------------------------------------------------------------

executed by the Mortgagor among others, pursuant to the Settlement Agreement,
(c) that certain Indemnification Agreement, dated May 9, 2005, executed by
Cheniere, relating thereto and (d) any and all other agreements and documents
heretofore or hereafter entered into by any subsidiary of Cheniere pursuant to
Section 1.07 of the Settlement Agreement.

“Easements” has the meaning ascribed to it in the Granting Clauses.

“Equipment” has the meaning ascribed to it in the Granting Clauses.

“Improvements” has the meaning ascribed to it in the Granting Clauses.

“Land” means the real property described on Exhibit A.

“Lease Damage Claim” has the meaning ascribed to it in the Granting Clauses.

“Leases” has the meaning ascribed to it in the Section 2.5.

“Legal Requirements” has the meaning ascribed to it in Section 2.3.

“Mortgaged Property” has the meaning ascribed to it in the Granting Clauses.

“Permitted Encumbrances” has the meaning ascribed to it in Section 2.2.

“Proceeds” has the meaning ascribed to it in the Granting Clauses.

“Real Property” has the meaning ascribed to it in the Granting Clauses.

“Secured Obligations” shall mean all Parity Lien Obligations as defined in the
Collateral Trust Agreement together with all Crest Obligations.

“Site” has the meaning ascribed to it in the Granting Clauses.

“State” has the meaning ascribed to it in Section 2.13.

“Subject Lease” has the meaning ascribed to it in the Granting Clauses

“Tangible Collateral” has the meaning ascribed to it in the Granting Clauses.

“Tenant Leases” has the meaning ascribed to it in Section 2.5.

“Trustee” has the meaning ascribed to it in the preamble hereof.

“UCC” has the meaning ascribed to it in Section 2.13.

“365(h) Election” has the meaning ascribed to it in the Granting Clauses.

 

8



--------------------------------------------------------------------------------

1.1 Accounting Terms. As used herein and in any certificate or other document
made or delivered pursuant hereto, accounting terms not defined herein shall
have the respective meanings given to them under GAAP.

1.2 The Rules of Interpretation. The rules of interpretation as set forth in the
Collateral Trust Agreement shall govern the terms, conditions and provisions
hereof. In the event of any conflict between those set forth in this Mortgage
and the Collateral Trust Agreement, the latter shall be deemed controlling and
shall preempt the former.

1.3 Priority. The relative priority of the liens granted hereunder shall be as
set forth in the Collateral Trust Agreement.

ARTICLE 2- GENERAL COVENANTS AND PROVISIONS

2.1 Mortgagor Performance of the Collateral Trust Agreement. Mortgagor shall
perform, observe and comply with each and every provision hereof, and with each
and every provision contained in the Collateral Trust Agreement and shall
promptly pay to Mortgagee, when payment shall become due, the amounts provided
for thereunder with interest thereon, if any, and all other sums required to be
paid by Mortgagor under this Mortgage and the Indenture, at the time and in the
manner provided herein and therein.

2.2 General Representations, Covenants and Warranties. Mortgagor, to the best of
its knowledge, represents, covenants and warrants that as of the date hereof:
(a) Mortgagor has good and marketable title to that portion of the Real Property
which constitutes real property interests, free and clear of all encumbrances
except the permitted encumbrances set forth on Schedule B of the applicable
title policy, if any (“Permitted Encumbrances”); (b) Mortgagor has the right to
hold, occupy and enjoy its interest in the Real Property, and has good right,
full power and lawful authority to mortgage the same as provided herein and,
subsequent to the occurrence and continuance of an Actionable Default, Mortgagee
may at all times peaceably and quietly enter upon, hold, occupy and enjoy the
Real Property in accordance with the terms hereof; (c) all costs arising from
construction of any improvements, the performance of any labor and the purchase
of all Mortgaged Property have been or shall be paid when due; (d) the Site has
access for ingress and egress to dedicated street(s); and (e) no material part
of the Mortgaged Property has been damaged, destroyed, condemned or abandoned.

2.3 Compliance with Legal Requirements. Mortgagor shall promptly comply in all
material respects with all governmental statutes, laws, rules, orders,
regulations, ordinances, judgments, decrees and injunctions of Governmental
Authorities affecting either the Mortgaged Property or any part thereof or the
construction, use, alteration or operation thereof, or any part thereof (whether
now or hereafter enacted and in force), and all permits, licenses and
authorizations and regulations relating thereto, and all covenants, agreements,
restrictions and encumbrances contained in any instruments, at any time in force
affecting such Mortgaged Property or any part thereof (collectively “Legal
Requirements”) relating to its use and occupancy of the Mortgaged Property,
whether or not such compliance requires work or remedial measures that are
ordinary or

 

9



--------------------------------------------------------------------------------

extraordinary, foreseen or unforeseen, structural or nonstructural, or that
interfere with the use or enjoyment of the Mortgaged Property.

2.4 Insurance; Application of Insurance Proceeds; Application of Eminent Domain
Proceeds.

2.4.1 Mortgagor shall at its sole expense obtain for, deliver to (or deliver
certificates evidencing), assign and maintain for the benefit of Mortgagee,
during the term of this Mortgage, insurance policies insuring the Mortgaged
Property (to the extent insurable) and liability insurance policies, all in
accordance with the requirements of the Indenture. Mortgagor shall pay promptly
when due any premiums on such insurance policies and on any renewals thereof. In
the event of the foreclosure of this Mortgage or any other transfer of the
Mortgaged Property in extinguishment of the indebtedness and other sums secured
hereby, all right, title and interest of Mortgagor in and to all casualty
insurance policies, and renewals thereof then in force, shall pass to the
purchaser or grantee in connection therewith.

2.4.2 All insurance proceeds and all awards payable with respect to any taking
of the Real Property or Improvements shall be paid and/or shall be applied in
accordance with the provisions of the Collateral Trust Agreement.

2.5 Assignment of Rents. Mortgagor unconditionally and absolutely assigns to
Mortgagee all of Mortgagor’s right, title and interest in and to: all leases,
subleases, occupancy agreements, licenses, rental contracts and other similar
agreements now or hereafter existing relating to the use or occupancy of the
Mortgaged Property, together with all guarantees, modifications, extensions and
renewals thereof; and all Rents, issues, profits, income and proceeds due or to
become due from tenants of the Mortgaged Property (the “Tenant Leases”),
including rentals and all other payments of any kind under any Tenant Leases now
existing or hereafter entered into, together with all deposits (including
security deposits) of tenants thereunder. Subject to the provisions below,
Mortgagee shall have the right, power and authority to: notify any person that
the Tenant Leases have been assigned to Mortgagee and that all Rents and other
obligations are to be paid directly to Mortgagee, whether or not Mortgagee has
commenced or completed foreclosure or taken possession of the Mortgaged
Property; settle compromise, release, extend the time of payment of, and make
allowances, adjustments and discounts of any Rents or other obligations under
the Tenant Leases; enforce payment of Rents and other rights under the Tenant
Leases, prosecute any action or proceeding, and defend against any claim with
respect to Rents and Tenant Leases; enter upon, take possession of and operate
the Mortgaged Property; lease all or any part of the Mortgaged Property; and/or
perform any and all obligations of Mortgagor under the Leases and exercise any
and all rights of Mortgagor therein contained to the full extent of Mortgagor’s
rights and obligations thereunder, with or without the bringing of any action or
the appointment of a receiver. At Mortgagee’s request, Mortgagor shall deliver a
copy of this Mortgage to each tenant under a Tenant Lease. Mortgagor irrevocably
directs any tenant, without any requirement for notice to or consent by
Mortgagor, to comply with all demands of Mortgagee under this Section and to
turn over to Mortgagee on demand all Rents which it receives. Mortgagee shall
have the right, but not the obligation, to use and apply all Rents received
hereunder in such order and such manner as Mortgagee may determine in accordance
with the Collateral Trust Agreement. Notwithstanding that this is an absolute
assignment of the Rents and Tenant Leases and not merely the collateral

 

10



--------------------------------------------------------------------------------

assignment of, or the grant of a lien or security interest in the Rents and
Tenant Leases, Mortgagee grants to Mortgagor a revocable license to collect and
receive the Rents and to retain, use and enjoy such Rents. Such license may be
revoked by Mortgagee only upon the occurrence and during the continuance of any
Actionable Default. Mortgagor shall apply any Rents which it receives to the
payment due under the Secured Obligations, taxes, assessments, water charges,
sewer Rents and other governmental charges levied, assessed or imposed against
the Mortgaged Property, insurance premiums, and other obligations of lessor
under the Tenant Leases before using such proceeds for any other purpose.

2.6 Mortgagee Assumes No Obligations. It is expressly agreed that, anything
herein contained to the contrary notwithstanding, Mortgagor shall remain
obligated under all agreements which are included in the definition of
“Mortgaged Property” and shall perform all of its obligations thereunder in
accordance with the provisions thereof, and neither Mortgagee nor any of the
Secured Parties shall have any obligation or liability with respect to such
obligations of Mortgagor, nor shall Mortgagee or any of the Secured Parties be
required or obligated in any manner to perform or fulfill any obligations or
duties of Mortgagor under such agreements, or to make any payment or to make any
inquiry as to the nature or sufficiency of any payment received by it, or to
present or file any claim or take any action to collect or enforce the payment
of any amounts which have been assigned to Mortgagee hereunder or to which
Mortgagee or the Secured Parties may be entitled at any time or times.

2.7 Further Assurances. Mortgagor shall, from time to time, at its expense,
promptly execute and deliver all further instruments and documents, and take all
further action, that may be necessary or that Mortgagee may reasonably request,
in order to perfect and continue the lien and security interest granted hereby
and to enable Mortgagee to obtain the full benefits of the lien and security
interest granted or intended to be granted hereby. Mortgagor shall keep the
Mortgaged Property free and clear of all Liens, other than Permitted
Encumbrances and Permitted Prior Liens (as defined in the Collateral Trust
Agreement). Without limiting the generality of the foregoing, Mortgagor shall
execute and record or file this Mortgage and each amendment hereto, and such
financing or continuation statements, or amendments thereto, and such other
instruments, endorsements or notices, as may be necessary, or as Mortgagee may
reasonably request, in order to perfect and preserve the lien and security
interest granted or purported to be granted hereby. Mortgagor hereby authorizes
Mortgagee to file one or more financing statements or continuation statements,
and amendments thereto, relative to all or any part of the Mortgaged Property
necessary to preserve or protect the lien and security interest granted hereby
without the signature of Mortgagor where permitted by law.

2.8 Acts of Mortgagor. Mortgagor hereby represents and warrants that it has not
mortgaged, hypothecated, assigned or pledged and hereby covenants that it will
not mortgage, hypothecate, assign or pledge, so long as this Mortgage shall
remain in effect, any of its right, title or interest in and to the Mortgaged
Property or any part thereof, to anyone other than Mortgagee.

2.9 After-Acquired Property. Any and all of the Mortgaged Property which is
hereafter acquired shall immediately, without any further conveyance, assignment
or act on the part of Mortgagor or Mortgagee, become and be subject to the lien
and security interest of this Mortgage as fully and completely as though
specifically described herein, all as and to the extent contemplated

 

11



--------------------------------------------------------------------------------

by Article 3292 of the Louisiana Civil Code. If and whenever from time to time
Mortgagor shall hereafter acquire any real property or interest therein which
constitutes or is intended to constitute part of the Mortgaged Property
hereunder, Mortgagor shall promptly give notice thereof to Mortgagee and
Mortgagor shall forthwith execute, acknowledge and deliver to Mortgagee a
supplement to this Mortgage in form and substance reasonably satisfactory to
Mortgagee subjecting the property so acquired to the lien and security interest
of this Mortgage. At the same time, if Mortgagee so requests, Mortgagor shall
deliver to Mortgagee either (i) an endorsement to the lender’s policy of title
insurance issued to Mortgagee insuring the lien of this Mortgage, or (ii) a new
lender’s title policy (which shall include tie in coverage relating to the
lender’s policy described in (i), above), in each case which shall insure to
Mortgagee in form and substance reasonably satisfactory to Mortgagee that the
lien and security interest of this Mortgage as insured under such title
insurance policy or policies encumbers such later acquired property and that
Mortgagor’s title to such property meets all of the applicable requirements of
the Secured Debt Documents with respect to title to Mortgagor’s real property
interests.

2.10 Mortgaged Property. Mortgagor shall observe all applicable covenants,
easements and other restrictions of record with respect to the Site, the
Easements or to any other part of the Mortgaged Property, in all material
respects.

2.11 Power of Attorney. Mortgagor does hereby irrevocably constitute and appoint
Mortgagee its true and lawful attorney (which appointment is coupled with an
interest), with full power of substitution, for Mortgagor and in the name, place
and stead of Mortgagor or in Mortgagee’s own name, for so long as any of the
Parity Lien Obligations are outstanding, to ask, demand, collect, receive,
receipt for and sue for any and all Rents, income and other sums which are
assigned hereunder with full power to endorse the name of Mortgagor on all
instruments given in payment or in part payment thereof, to settle, adjust or
compromise any claims thereunder as fully as Mortgagor itself could do and in
its discretion file any claim or take any action or proceeding, either in its
own name or in the name of Mortgagor or otherwise, which Mortgagee may deem
necessary or appropriate to protect and preserve the right, title and interest
of Mortgagee in and to such Rents, income and other sums and the security
intended to be afforded hereby; provided that Mortgagee shall not exercise such
rights unless an Actionable Default has occurred and is continuing.

2.12 Covenant to Pay. If an Actionable Default has occurred and is continuing,
then Mortgagee, among its other rights and remedies, shall have the right, but
not the obligation, to pay, observe or perform the obligations of Mortgagor
herein, in whole or in part, and with such modifications as Mortgagee reasonably
shall deem advisable. All sums, including, without limitation, reasonable
attorneys fees’, so expended or incurred by Mortgagee by reason of the default
of Mortgagor, or by reason of the bankruptcy or insolvency of Mortgagor, as well
as, without limitation, sums expended or incurred to sustain the lien or estate
of this Mortgage or its priority, or to protect or enforce any rights of
Mortgagee hereunder, or to recover any of the Secured Obligations, or for
repairs, maintenance, alterations, replacements or improvements thereto or for
the protection thereof, or for real estate taxes or other governmental
assessments or charges against any part of the Mortgaged Property, or premiums
for insurance of the Mortgaged Property, shall be entitled to the benefit of the
lien on the Mortgaged Property as of the date of the recording of this Mortgage,
shall be deemed to be added to and be part of the Secured Obligations secured
hereby,

 

12



--------------------------------------------------------------------------------

whether or not the result thereof causes the total amount of the Secured
Obligations to exceed the stated amount set forth in the first and second
introductory paragraphs of the Recitals of this Mortgage.

2.13 Security Agreement.

2.13.1 This Mortgage shall also be a security agreement between Mortgagor and
Mortgagee covering the Mortgaged Property constituting personal property or
fixtures (hereinafter collectively called “UCC Collateral”) governed by the
Uniform Commercial Code (“UCC”) of the state in which the Real Property is
located (the “State”) as such UCC Collateral may be more specifically set forth
in any financing statement delivered in connection with this Mortgage, and, as
further security for the payment and performance of the Secured Obligations,
Mortgagor hereby grants to Mortgagee a continuing security interest in such
portion of the Mortgaged Property to the full extent that the Mortgaged Property
may be subject to the UCC. In addition to Mortgagee’s other rights hereunder,
Mortgagee shall have all rights of a secured party under the UCC, as is in
effect in the relevant jurisdiction, or other applicable laws or in equity.
Mortgagor hereby authorizes the filing of, and if requested by Mortgagee,
Mortgagor shall execute and deliver to Mortgagee, all financing statements and
such further assurances that may be reasonably required by Mortgagee to
establish, create, perfect (to the extent the same can be achieved by the filing
of a financing statement) and maintain the validity and priority of Mortgagee’s
security interests, and Mortgagor shall bear all reasonable costs thereof,
including all UCC searches. If Mortgagee should dispose of any of the Mortgaged
Property comprising the UCC Collateral pursuant to the UCC, ten (10) days’ prior
written notice by Mortgagee to Mortgagor shall be deemed to be reasonable
notice; provided, however, that Mortgagee may dispose of such property in
accordance with the foreclosure procedures of this Mortgage in lieu of
proceeding under the UCC. Mortgagee may from time to time execute and deliver at
Mortgagor’s expense all continuation statements, termination statements,
amendments, partial releases, or other instruments relating to all financing
statements by and between Mortgagor and Mortgagee. Except as otherwise provided
in the Collateral Trust Agreement, but otherwise subject to the provisions
thereof, if an Actionable Default shall occur and be continuing, (a) Mortgagee,
in addition to any other rights and remedies which it may have, may exercise
immediately and without demand to the extent permitted by law, any and all
rights and remedies granted to a secured party under the UCC, as in effect in
any relevant jurisdiction, including, without limiting the generality of the
foregoing, the right to take possession of the UCC Collateral or any part
thereof, and to take such other measures as Mortgagee may deem necessary for the
care, protection and preservation of such collateral and (b) upon request or
demand of Mortgagee, Mortgagor shall at its expense, assemble the UCC Collateral
and make it available to Mortgagee at a convenient place acceptable to
Mortgagee. Mortgagor shall pay to Mortgagee on demand any and all expenses,
including reasonable attorneys’ fees and disbursements incurred or paid by
Mortgagee in protecting the interest in the UCC Collateral and in enforcing
Mortgagee’s rights hereunder with respect to such UCC Collateral.

ARTICLE 3- REMEDIES

3.1 Acceleration of Maturity. The Parity Lien Obligations may be accelerated in
accordance with the terms and conditions of the applicable Secured Debt
Documents. Upon such

 

13



--------------------------------------------------------------------------------

acceleration, that portion of the Parity Lien Obligations so accelerated shall
become immediately become due and payable.

3.2 Protective Advances. If an Actionable Default shall have occurred and is
continuing, then without thereby limiting Mortgagee’s other rights or remedies,
waiving or releasing any of Mortgagor’s obligations, or imposing any obligation
on Mortgagee, Mortgagee for the benefit of the Secured Parties may either
advance any amount owing or perform any or all actions that Mortgagee considers
necessary or appropriate to cure such default. All such advances shall
constitute “Protective Advances.” No sums advanced or performance rendered by
Mortgagee shall cure, or be deemed a waiver of, any Actionable Default.

3.3 Institution of Equity Proceedings. If an Actionable Default occurs and is
continuing, Mortgagee for the benefit of the Secured Parties, may institute an
action, suit or proceeding in equity for specific performance of this Mortgage
which shall be specifically enforceable by injunction or other equitable remedy.

3.4 Mortgagee’s Power of Enforcement.

(a) If an Actionable Default occurs and is continuing, Mortgagee for the benefit
of the Secured Parties shall be entitled, at its option and in its sole and
absolute discretion, to institute a proceeding or proceedings for the complete
foreclosure of this Mortgage in which case the Mortgaged Property or any
interest therein may be sold for cash or upon credit in one or more parcels or
in several interests or portions and in any order or manner in accordance with
the laws of the jurisdiction in which such Mortgaged Property is located, and
sell for cash or upon credit the Mortgaged Property or any part thereof and all
estate, claim, demand, right, title and interest of Mortgagor therein and rights
of redemption thereof, pursuant to the provisions contained herein or as
otherwise permitted in accordance with the laws of the jurisdiction in which
such Mortgaged Property is located, at one or more sales, as an entity or in
parcels, at such time and place, upon such terms and after such notice thereof
as may be required or permitted by the laws of the State. Mortgagee for the
benefit of the Secured Parties may require Mortgagor to pay monthly in advance
to Mortgagee for the benefit of the Secured Parties, or any receiver appointed
to collect the Rents, the fair and reasonable rental value for the use and
occupation of any portion of the Mortgaged Property occupied by Mortgagor and
require Mortgagor to vacate and surrender possession to Mortgagee of the
Mortgaged Property or to such receiver and, in default thereof, evict Mortgagor
by summary proceedings or otherwise. It shall be a condition precedent to any
sale or transfer of the Mortgaged Property or any part thereof to any purchaser
or transferee, that such purchaser or transferee enter into an assumption
agreement substantially in the form of the assumption and adoption dated May 9,
2005 which is one of the Crest Settlement Documents unless, at the time of each
such transfer, Cheniere or any of its direct or indirect affiliates, joint
ventures, and subsidiaries that are involved in the LNG business have under
contract at one or more LNG facilities it retains, the right and obligation to
process and receive a tariff for processing at least one Bcf of gas per day, for
a period of at least five years following such transfer of assets. To the extent
any purchaser or transferee is required to enter into any such assumption
agreement, it shall be assigned the benefits of the Crest Cheniere Indemnity.

 

14



--------------------------------------------------------------------------------

(b) If any Actionable Default occurs and is continuing, Mortgagee for the
benefit of the Secured Parties may, either with or without entry or taking
possession of the Mortgaged Property, and without regard to whether or not the
indebtedness and other sums secured hereby shall be due and without prejudice to
the right of Mortgagee thereafter to bring an action or proceeding to foreclose
or any other action for any default existing at the time such earlier action was
commenced, proceed by any appropriate action or proceeding: (a) to enforce
payment of the Secured Obligations, to the extent permitted by law, or the
performance of any term hereof or any other right; (b) to foreclose this
Mortgage in any manner provided by law for the foreclosure of mortgages or deeds
of trust on real property and to sell, as an entirety or in separate lots or
parcels, the Mortgaged Property or any portion thereof pursuant to the laws of
the State or under the judgment or decree of a court or courts of competent
jurisdiction, and Mortgagee shall be entitled to recover in any such proceeding
all costs and expenses incident thereto, including reasonable attorneys’ fees in
such amount as shall be awarded by the court; (c) to the extent not prohibited
by the laws of the State, to exercise any or all of the rights and remedies
available to it under the Secured Debt Documents; and (d) to pursue any other
remedy available to it. Mortgagee shall take action either by such proceedings
or by the exercise of its powers with respect to entry or taking possession, or
both, as Mortgagee may determine.

(c) The remedies described in this Section may be exercised with respect to all
or any portion of the UCC Collateral, either simultaneously with the sale of any
real property encumbered hereby or independent thereof. Mortgagee for the
benefit of the Secured Parties shall at any time be permitted to proceed with
respect to all or any portion of the UCC Collateral in any manner permitted by
the UCC. Mortgagor agrees that Mortgagee’s inclusion of all or any portion of
the UCC Collateral in a sale or other remedy exercised with respect to the real
property encumbered hereby, as permitted by the UCC, is a commercially
reasonable disposition of such property.

3.5 Mortgagee’s Right to Enter and Take Possession, Operate and Apply Income.

(a) If an Actionable Default occurs and is continuing, Mortgagor, upon demand of
Mortgagee, shall forthwith surrender to Mortgagee for the benefit of the Secured
Parties the actual possession and, if and to the extent permitted by law,
Mortgagee itself, or by such officers or agents as it may appoint, may enter and
take possession of all of the Mortgaged Property, including the Tangible
Collateral, without liability for trespass, damages or otherwise, and may
exclude Mortgagor and its agents and employees wholly therefrom and may have
joint access with Mortgagor to the books, papers and accounts of Mortgagor.

(b) If an Actionable Default has occurred and is continuing and Mortgagor shall
for any reason fail to surrender or deliver the Mortgaged Property or any part
thereof after Mortgagee’s demand, Mortgagee for the benefit of the Secured
Parties may obtain a judgment or decree conferring on Mortgagee for the benefit
of the Secured Parties the right to immediate possession or requiring Mortgagor
to deliver immediate possession of all or part of such property to Mortgagee for
the benefit of the Secured Parties and Mortgagor hereby specifically consents to
the entry of such judgment or decree. Mortgagor shall pay to Mortgagee for the
benefit of the Secured Parties, upon demand, all costs and expenses of obtaining
such judgment or decree and reasonable

 

15



--------------------------------------------------------------------------------

compensation to Mortgagee for the benefit of the Secured Parties, their
attorneys and agents, and all such costs, expenses and compensation shall, until
paid, be secured by the lien of this Mortgage.

(c) Upon every such entering upon or taking of possession, Mortgagee for the
benefit of the Secured Parties may hold, store, use, operate, manage and control
the Mortgaged Property and conduct the business thereof, and, from time to time
in its sole and absolute discretion and without being under any duty to so act:

(1) make all necessary and proper maintenance, repairs, renewals and
replacements thereto and thereon, and all necessary additions, betterments and
improvements thereto and thereon and purchase or otherwise acquire fixtures,
personalty and other property in connection therewith;

(2) insure or keep the Mortgaged Property insured;

(3) manage and operate the Mortgaged Property and exercise all the rights and
powers of Mortgagor in their name or otherwise with respect to the same;

(4) enter into agreements with others to exercise the powers herein granted
Mortgagee, all as Mortgagee from time to time may determine; and shall apply the
monies so received by Mortgagee in such priority as provided by the Collateral
Trust Agreement; and/or

(5) rent or sublet the Mortgaged Property or any portion thereof for any purpose
permitted by this Mortgage.

Mortgagee shall surrender possession of the Mortgaged Property to Mortgagor
(i) as may be required by law or court order, or (ii) when all amounts under any
of the terms of the Secured Debt Documents, including this Mortgage, shall have
been paid current and all Actionable Defaults have been cured or waived. The
same right of taking possession, however, shall exist if any subsequent
Actionable Default shall occur and be continuing.

3.6 Separate Sales. To the extent permitted by law or Legal Requirements upon
and during the continuation of an Actionable Default, the Mortgaged Property may
be sold in one or more parcels and in such manner and order as Mortgagee, in its
sole discretion, may elect, it being expressly understood and agreed that the
right of sale arising out of any Actionable Default shall not be exhausted by
any one or more sales and shall not affect the lien or security interest of this
Mortgage on the remaining portion of the Mortgaged Property.

3.7 Waiver of Appraisement, Moratorium, Valuation, Stay, Extension and
Redemption Laws. Mortgagor agrees to the full extent permitted by law that ,if
an Actionable Default occurs and is continuing, neither Mortgagor nor anyone
claiming through or under it shall or will set up, claim or seek to take
advantage of any appraisement, moratorium, valuation, stay, extension or
redemption laws now or hereafter in force, in order to prevent or hinder the
enforcement or foreclosure of this Mortgage or the absolute sale of the
Mortgaged Property or any portion thereof or the final and absolute putting into
possession thereof, immediately after such sale, of the purchasers thereof, and
Mortgagor for itself and all who may at any time claim through or under it,

 

16



--------------------------------------------------------------------------------

hereby waives, to the full extent that it may lawfully so do, the benefit of all
such laws, and any and all right to have the assets comprising the Mortgaged
Property marshaled upon any foreclosure of the lien and security interest hereof
and agrees that Mortgagee or any court having jurisdiction to foreclose such
lien may sell the Mortgaged Property in part or as an entirety.

3.8 Keeper. If an Actionable Default occurs and is continuing, Mortgagee for the
benefit of the Secured Parties, to the extent permitted by law, and without
regard to the value, adequacy or occupancy of the security for the indebtedness
and other sums secured hereby, shall be entitled as a matter of right if it so
elects to the appointment of a keeper to enter upon and take possession of the
Mortgaged Property and to collect all earnings, revenues and receipts and apply
the same as the court may direct, and such keeper may be appointed by any court
of competent jurisdiction upon application by Mortgagee. To the extent permitted
by law or Legal Requirement, Mortgagee for the benefit of the Secured Parties
may have a keeper appointed without notice to Mortgagor or any third party, and
Mortgagee may waive any requirement that the keeper post a bond. To the extent
permitted by law or Legal Requirement, Mortgagee for the benefit of the Secured
Parties shall have the power to designate and select the Person who shall serve
as the keeper and to negotiate all terms and conditions under which such keeper
shall serve. To the extent permitted by law or Legal Requirement, any keeper
appointed on Mortgagee’s behalf may be an Affiliate of Mortgagee. The reasonable
expenses, including keeper’s fees, reasonable attorneys’ fees, costs and agents’
compensation, incurred pursuant to the powers herein contained shall be secured
by this Mortgage. The right to enter and take possession of and to manage and
operate the Mortgaged Property and to collect all earnings, revenues and
receipts, whether by a keeper or otherwise, shall be cumulative to any other
right or remedy available to Mortgagee for the benefit of the Secured Parties
under this Mortgage, the Collateral Trust Agreement or otherwise available to
Mortgagee and may be exercised concurrently therewith or independently thereof,
but such rights shall be exercised in a manner which is otherwise in accordance
with and consistent with the Collateral Trust Agreement. Mortgagee shall be
liable to account only for such earnings, revenues and receipts (including,
without limitation, security deposits) actually received by Mortgagee, whether
received pursuant to this section or any other provision hereof. Notwithstanding
the appointment of any keeper or other custodian, Mortgagee shall be entitled as
pledge to the possession and control of any cash, deposits, or instruments at
the time held by, or payable or deliverable under the terms of this Mortgage to,
Mortgagee.

3.9 Suits to Protect the Mortgaged Property. Mortgagee for the benefit of the
Secured Parties shall have the power and authority to institute and maintain any
suits and proceedings as Mortgagee, in its sole and absolute discretion, may
deem advisable (a) to prevent any impairment of the Mortgaged Property by any
acts which may be unlawful or in violation of this Mortgage, (b) to preserve or
protect its interest in the Mortgaged Property, or (c) to restrain the
enforcement of or compliance with any legislation or other Legal Requirements
that may be unconstitutional or otherwise invalid, if the enforcement of or
compliance with such enactment, rule or order might impair the security
hereunder or be prejudicial to Mortgagee’s interest.

3.10 Proofs of Claim. In the case of any receivership, insolvency,
reorganization, arrangement, adjustment, composition or other judicial
proceedings affecting Mortgagor, any Affiliate or any guarantor, co-maker or
endorser of any of Mortgagor’s obligations, its creditors or its property,
Mortgagee, to the extent permitted by law, shall be entitled to file such proofs
of claim

 

17



--------------------------------------------------------------------------------

or other documents as it may deem necessary or advisable in order to have its
claims allowed in such proceedings for the entire amount due and payable by
Mortgagor under the Secured Debt Documents, at the date of the institution of
such proceedings, and for any additional amounts which may become due and
payable by Mortgagor after such date.

3.11 Mortgagor to Pay Amounts Secured Hereby on Any Default in Payment;
Application of Monies by Mortgagee.

(a) In case of a foreclosure sale of all or any part of the Mortgaged Property
and of the application of the proceeds of sale to the payment of the sums
secured hereby, to the extent permitted by law, Mortgagee shall be entitled to
enforce payment from Mortgagor of any additional amounts then remaining due and
unpaid and to recover judgment against Mortgagor for any portion thereof
remaining unpaid, with interest at the default interest rate as set forth in the
Indenture for the applicable Series of Secured Debt or as otherwise provided by
law.

(b) Mortgagor hereby agrees, to the extent permitted by law, that no recovery of
any such judgment by Mortgagee or other action by Mortgagee and no attachment or
levy of any execution upon any of the Mortgaged Property or any other property
shall in any way affect the Lien and security interest of this Mortgage upon the
Mortgaged Property or any part thereof or any Lien, rights, powers or remedies
of Mortgagee hereunder, but such Lien, rights, powers and remedies shall
continue unimpaired as before.

(c) Any monies collected or received by Mortgagee under this Mortgage shall be
first applied as set forth in the Collateral Trust Agreement.

3.12 Delay or Omission; No Waiver. No delay or omission of Mortgagee to exercise
any right, power or remedy upon any Actionable Default shall exhaust or impair
any such right, power or remedy or shall be construed to waive any such
Actionable Default or to constitute acquiescence therein. Every right, power and
remedy given to Mortgagee whether contained herein or in the Collateral Trust
Agreement or otherwise available to Mortgagee may be exercised from time to time
and as often as may be deemed expedient by Mortgagee.

3.13 No Waiver of One Default to Affect Another. No waiver of any Actionable
Default hereunder shall extend to or affect any subsequent or any other
Actionable Default then existing, or impair any rights, powers or remedies
consequent thereon. If Mortgagee (a) grants forbearance or an extension of time
for the payment of any sums secured hereby; (b) takes other or additional
security for the payment thereof; (c) waives or does not exercise any right
granted in this Mortgage, the Collateral Trust Agreement; (d) releases any part
of the Mortgaged Property from the lien or security interest of this Mortgage or
any other instrument securing the Secured Obligations; (e) consents to the
filing of any map, plat or replat of the Real Property or any part thereof;
(f) consents to the granting of any easement on the Real Property; or (g) makes
or consents to any agreement changing the terms of this Mortgage or the other
Secured Debt Documents or the Collateral Trust Agreement subordinating the lien
or any charge hereof, no such act or omission shall release, discharge, modify,
change or affect the liability under this Mortgage or otherwise of Mortgagor, or
any subsequent purchaser of the Mortgaged Property or any part thereof or any
maker, co-signer, surety or guarantor with respect to any other matters not
addressed by such act or

 

18



--------------------------------------------------------------------------------

omission. No such act or omission shall preclude Mortgagee from exercising any
right, power or privilege herein granted or intended to be granted in case of
any Actionable Default then existing or of any subsequent Actionable Default,
nor, except as otherwise expressly provided in an instrument or instruments
executed by Mortgagee, shall the lien or security interest of this Mortgage be
altered thereby, except to the extent expressly provided in such acts or
omissions. In the event of the sale or transfer by operation of law or otherwise
of all or any part of the Mortgaged Property, Mortgagee, without notice to any
person, firm or corporation, is hereby authorized and empowered to deal with any
such vendee or transferee with reference to the Mortgaged Property or the
indebtedness secured hereby, or with reference to any of the terms or conditions
hereof, as fully and to the same extent as it might deal with the original
parties hereto and without in any way releasing or discharging any of the
liabilities or undertakings hereunder, or waiving its right to declare such sale
or transfer an Actionable Default as provided herein. Notwithstanding anything
to the contrary contained in this Mortgage or any other Security Document,
(i) in the case of any non-monetary Actionable Default, Mortgagee may continue
to accept payments due hereunder without thereby waiving the existence of such
or any other Actionable Default and (ii) in the case of any monetary Actionable
Default, Mortgagee may accept partial payments of any sums due hereunder without
thereby waiving the existence of such Actionable Default if the partial payment
is not sufficient to completely cure such Actionable Default.

3.14 Discontinuance of Proceedings; Position of Parties Restored. If Mortgagee
shall have proceeded to enforce any right or remedy under this Mortgage by
foreclosure, entry of judgment or otherwise and such proceedings shall have been
discontinued or abandoned for any reason, or such proceedings shall have
resulted in a final determination adverse to Mortgagee, then and in every such
case Mortgagor and Mortgagee shall be restored to their former positions and
rights hereunder, and all rights, powers and remedies of Mortgagee shall
continue as if no such proceedings had occurred or had been taken.

3.15 Remedies Cumulative. Subject to the provisions of Sections 4.15 hereof, no
right, power or remedy, including without limitation remedies with respect to
any security for the Secured Obligations, conferred upon or reserved to
Mortgagee by this Mortgage or any other Security Document is exclusive of any
other right, power or remedy, but each and every such right, power and remedy
shall be cumulative and concurrent and shall be in addition to any other right,
power and remedy given hereunder or under any other Security Document, now or
hereafter existing at law, in equity or by statute, and Mortgagee shall be
entitled to resort to such rights, powers, remedies or security as Mortgagee
shall in its sole and absolute discretion deem advisable.

3.16 Interest After Actionable Default. If an Actionable Default shall have
occurred and is continuing, all sums outstanding and unpaid under the Secured
Debt Documents, including this Mortgage, shall, at Mortgagee’s option, subject
to the provisions of the Collateral Trust Agreement, bear interest at the
interest rate on the applicable Series of Secured Debt or as otherwise provided
by law, as provided in the applicable Secured Debt Documents, until such
Actionable Default has been cured. Mortgagor’s obligation to pay such interest
shall be secured by this Mortgage.

3.17 Foreclosure; Expenses of Litigation. If any action or proceeding be
commenced to foreclose this Mortgage, reasonable attorneys’ fees for services in
the supervision of said foreclosure proceeding shall be allowed to the Mortgagee
for the benefit of the Secured Parties as

 

19



--------------------------------------------------------------------------------

part of the foreclosure costs. In the event of foreclosure of the lien hereof,
there shall be allowed and included as additional indebtedness all expenditures
and expenses which may be paid or incurred by or on behalf of Mortgagee for
reasonable attorneys’ fees, appraisers’ fees, outlays for documentary and expert
evidence, stenographers’ charges, publication costs, and costs (which may be
estimated as to items to be expended after foreclosure sale or entry of the
decree) of procuring all such abstracts of title, title searches and
examinations, title insurance policies and guarantees, and similar data and
assurances with respect to title as Mortgagee may deem reasonably necessary
either to prosecute such suit or to evidence to a bidder at any sale which may
be had pursuant to such decree the true condition of the title to or the value
of the Mortgaged Property or any portion thereof. All expenditures and expenses
of the nature in this section mentioned, and such expenses and fees as may be
incurred in the protection of the Mortgaged Property and the maintenance of the
lien and security interest of this Mortgage, including the reasonable fees of
any attorney employed by Mortgagee in any litigation or proceeding affecting
this Mortgage or any other Security Document, the Mortgaged Property or any
portion thereof, including, without limitation, civil, probate, appellate and
bankruptcy proceedings, or in preparation for the commencement or defense of any
proceeding or threatened suit or proceeding, shall be immediately due and
payable by Mortgagor, with interest thereon at the default interest rate as set
forth in the Indenture for the applicable Series of Secured Debt or as otherwise
provided by law and shall be secured by this Mortgage. Mortgagee waives its
right to any statutory fee in connection with any judicial or nonjudicial
foreclosure of the lien hereof and agrees to accept a reasonable fee for such
services.

3.18 Deficiency Judgments. If, after foreclosure of this Mortgage, there shall
remain any deficiency with respect to any amounts payable under the Secured Debt
Documents, including hereunder, or any amounts secured hereby, and Mortgagee for
the benefit of the Secured Parties shall institute any proceedings to recover
such deficiency or deficiencies, all such amounts shall continue to bear
interest at the default interest rate as set forth in the Indenture for the
applicable Series of Secured Debt or as otherwise provided by law. Mortgagor
waives any defense to Mortgagee’s recovery against Mortgagor of any deficiency
after any foreclosure sale of the Mortgaged Property. Subject to the Collateral
Trust Agreement, to the extent permitted by law, Mortgagor expressly waives any
defense or benefits that may be derived from any statute granting Mortgagor any
defense to any such recovery by Mortgagee. In addition, Mortgagee shall be
entitled to recovery of all of its reasonable costs and expenditures (including
without limitation any court imposed costs) in connection with such proceedings,
including its reasonable attorneys’ fees, appraisal fees and the other costs,
fees and expenditures referred to in Section 3.17 above. This provision shall
survive any foreclosure or sale of the Mortgaged Property, any portion thereof
and/or the extinguishment of the lien hereof.

3.19 WAIVER OF JURY TRIAL. MORTGAGEE AND MORTGAGOR EACH WAIVE ANY RIGHT TO HAVE
A JURY PARTICIPATE IN RESOLVING ANY DISPUTE WHETHER SOUNDING IN CONTRACT, TORT
OR OTHERWISE ARISING OUT OF, CONNECTED WITH, RELATED TO OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS MORTGAGE OR ANY
OTHER SECURITY DOCUMENT. ANY SUCH DISPUTES SHALL BE RESOLVED IN A BENCH TRIAL
WITHOUT A JURY.

 

20



--------------------------------------------------------------------------------

3.20 Exculpation of Mortgagee. The acceptance by Mortgagee of the assignment
contained herein with all of the rights, powers, privileges and authority
created hereby shall not, prior to entry upon and taking possession of the
Mortgaged Property by Mortgagee, be deemed or construed to make Mortgagee a
“mortgagee in possession”, nor thereafter or at any time or in any event
obligate Mortgagee to appear in or defend any action or proceeding relating to
the Mortgaged Property, nor shall Mortgagee, prior to such entry and taking, be
liable in any way for any injury or damage to person or property sustained by
any person in or about the Mortgaged Property.

ARTICLE 4- GENERAL

4.1 Discharge. Mortgagor shall be released from the covenants, agreements and
obligations of Mortgagor contained in this Mortgage and as set forth in the
Collateral Trust Agreement and, in connection therewith, Mortgagee, at the
request and the expense of Mortgagor, shall promptly execute a release or
cancellation and such other documents as may be reasonably requested by
Mortgagor to evidence the discharge and satisfaction of this Mortgage and the
release of Mortgagor from its obligations hereunder.

4.2 No Waiver. The exercise of the privileges granted in this Mortgage to
perform Mortgagor’s obligations under the agreements which constitute the
Mortgaged Property shall in no event be considered or constitute a waiver of any
right which Mortgagee or any other Secured Party may have at any time, including
any right of acceleration. No delay or omission to exercise any right, remedy or
power accruing upon any default shall impair any such right, remedy or power or
shall be construed to be a waiver of any such default or acquiescence therein;
and every such right, remedy and power may be exercised from time to time and as
often as may be deemed expedient.

4.3 Extension, Rearrangement or Renewal of Obligations. It is expressly agreed
that any of the Secured Obligations at any time secured hereby may be from time
to time extended for any period, or with the consent of Mortgagor rearranged or
renewed, and that any part of the security herein described, or any other
security for the Secured Obligations, may be waived or released, without
altering, varying or diminishing the force, effect or lien or security interest
of this Mortgage; and the lien and security interest granted by this Mortgage
shall continue as a prior lien and security interest on all of the Mortgaged
Property not expressly so released, until the Secured Obligations are fully paid
and this Mortgage is terminated in accordance with the provisions of the
Collateral Trust Agreement; and no other security now existing or hereafter
taken to secure the payment of the Secured Obligations or any part thereof or
the performance of any obligation or liability of Mortgagor whatever shall in
any manner impair or affect the security given by this Mortgage; and all
security for the payment of the Secured Obligations or any part thereof and the
performance of any obligation or liability shall be taken, considered and held
as cumulative.

4.4 Forcible Detainer. Mortgagor agrees for itself and all persons claiming by,
through or under it, that subsequent to foreclosure hereunder in accordance with
this Mortgage and applicable law if Mortgagor shall hold possession of the
Mortgaged Property or any part thereof, Mortgagor or the persons so holding
possession shall be guilty of trespass; and any such persons (including
Mortgagor) failing or refusing to surrender possession upon demand shall be
guilty of forcible detainer and shall be liable to Mortgagee or any purchaser in
foreclosure, as applicable, for

 

21



--------------------------------------------------------------------------------

reasonable rental on said premises, and shall be subject to eviction and removal
in accordance with law.

4.5 Waiver of Stay or Extension. To the extent permitted to be waived by law,
Mortgagor shall not at any time insist upon or plead or in any manner whatever
claim the benefit or advantage of any stay, extension or moratorium law now or
at any time hereafter in force in any locality where the Mortgaged Property or
any part thereof may or shall be situated, nor shall Mortgagor claim any benefit
or advantage from any law now or hereafter in force providing for the valuation
or appraisement of the Mortgaged Property or any part thereof prior to any sale
thereof to be made pursuant to any provision of this Mortgage or to a decree of
any court of competent jurisdiction, nor after any such sale shall Mortgagor
claim or exercise any right conferred by any law now or at any time hereafter in
force to redeem the Mortgaged Property so sold or any part thereof; and
Mortgagor hereby expressly waives all benefit or advantage of any such law or
laws and the appraisement of the Mortgaged Property or any part thereof, and
covenants that Mortgagor shall not hinder or delay the execution of any power
herein granted and delegated to Mortgagee but that Mortgagor shall permit the
execution of every such power as though no such law had been made.

4.6 Notices. Except where certified or registered mail notice is required by
applicable law, any notice to Mortgagor or Mortgagee required or permitted
hereunder shall be deemed to be given when given in the manner prescribed in the
Collateral Trust Agreement.

4.7 Severability. All rights, powers and remedies provided herein may be
exercised only to the extent that the exercise thereof does not violate any
applicable law, and are intended to be limited to the extent necessary so that
they will not render this Mortgage invalid, unenforceable or not entitled to be
recorded, registered or filed under any applicable law. In the event any term or
provision contained in this Mortgage is in conflict, or may hereafter be held to
be in conflict, with the laws of the State or of the United States of America,
this Mortgage shall be affected only as to such particular term or provision,
and shall in all other respects remain in full force and effect.

4.8 Application of Payments. In the event that any part of the Secured
Obligations cannot lawfully be secured hereby, or in the event that the lien and
security interest hereof cannot be lawfully enforced to pay any part of the
Secured Obligations, or in the event that the lien or security interest created
by this Mortgage shall be invalid or unenforceable as to any part of the Secured
Obligations, then all payments on the Secured Obligations shall be deemed to
have been first applied to the complete payment and liquidation of that part of
the Secured Obligations which is not secured by this Mortgage and the unsecured
portion of the Secured Obligations shall be completely paid and liquidated prior
to the payment and liquidation of the remaining secured portion of the Secured
Obligations.

4.9 GOVERNING LAW. THIS MORTGAGE IS GOVERNED BY AND SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE.

4.10 Entire Agreement. This Mortgage and the other Secured Debt Documents
represent the final agreement between the parties and may not be contradicted by
evidence of prior, contemporaneous, or subsequent oral agreements of the
parties.

 

22



--------------------------------------------------------------------------------

4.11 Amendments. This Mortgage may be amended, supplemented or otherwise
modified only by an instrument in writing signed by Mortgagor and Mortgagee.

4.12 Successors and Assigns. All terms of this Mortgage shall run with the land
and bind each of Mortgagor and Mortgagee and their respective successors and
assigns, and all persons claiming under or through Mortgagor or Mortgagee, as
the case may be, or any such successor or assign, and shall inure to the benefit
of Mortgagee and Mortgagor, and their respective successors and assigns.

4.13 Renewal, Etc. Mortgagee may at any time and from time to time renew or
extend this Mortgage, or alter or modify the same in any way, or waive any of
the terms, covenants or conditions hereof in whole or in part and may release
any portion of the Mortgaged Property or any other security, and grant such
extensions and indulgences in relation to the Secured Obligations as Mortgagee
may determine, without the consent of any junior lienor or encumbrancer and
without any obligation to give notice of any kind thereto and without in any
manner affecting the priority of the lien and security interest hereof on any
part of the Mortgaged Property; provided that nothing in this Section 4.13 shall
grant Mortgagee the right to alter or modify the Mortgage without the consent of
the Mortgagor unless otherwise specifically permitted in this Mortgage.

4.14 Future Advances. This Mortgage is executed and delivered to secure, among
other things, Mortgagor’s guaranty of future advances under the Secured Debt
Documents. It is understood and agreed that this Mortgage secures Mortgagor’s
guaranty of present and future advances made pursuant to the Secured Debt
Documents and that the lien of such future advances shall relate to the date of
this Mortgage. Anything herein contained to the contrary notwithstanding, it is
expressly understood and agreed that this Mortgage is granted pursuant to and in
accordance with the provisions of Louisiana Civil Code Article 3298, to secure
indebtedness that may now exist or that may be incurred, granted or extended of
even date herewith or that may arise or be incurred, granted or extended in the
future (including particularly, but not limited to, Mortgagor’s guaranty of
future advances under the Secured Debt Documents), all of which shall constitute
a portion of the Secured Obligations whether or not Mortgagor should agree or
consent thereto or therewith and without the necessity that the note or notes or
other instruments evidencing such additional or further indebtedness should make
reference to the fact that such note or notes other instruments are secured
hereby.

4.15 Severability and Compliance With Usury Law. The Secured Debt Documents are
intended to be performed in accordance with, and only to the extent permitted
by, all applicable Legal Requirements. If any provision of any of the Secured
Debt Documents or the application thereof to any person or circumstance shall,
for any reason and to any extent, be invalid or unenforceable, neither the
remainder of the instrument in which such provision is contained, nor the
application of such provision to other persons or circumstances, nor the other
instruments referred to hereinabove, shall be affected thereby, but rather shall
be enforceable to the greatest extent permitted by law. It is expressly
stipulated and agreed to be the intent of Mortgagor and Mortgagee at all times
to comply with the applicable State law governing the maximum rate or amount of
interest payable on or in connection with the Secured Obligations (or applicable
United States federal law to the extent that it permits Mortgagee to contract
for, charge, take, reserve or receive a greater amount of interest than under
State law). If the applicable law is ever judicially interpreted

 

23



--------------------------------------------------------------------------------

so as to render usurious any amount called for under the Secured Debt Documents,
or contracted for, charged, taken, reserved or received with respect to the
extensions of credit evidenced by the Secured Debt Documents or if acceleration
of the maturity of the Secured Obligations or if any prepayment by Mortgagor
results in Mortgagor having paid any interest in excess of that permitted by
law, then it is Mortgagor’s and Mortgagee’s express intent that all excess
amounts theretofore collected by Mortgagee be credited on the principal balance
due under the Secured Debt Documents (or, if the Secured Debt Documents have
been or would thereby be paid in full, refunded to Mortgagor), and the
provisions of the Secured Debt Documents immediately be deemed reformed and the
amounts thereafter collectible thereunder reduced, without the necessity of the
execution of any new document, so as to comply with the applicable law, but so
as to permit the recovery of the fullest amount otherwise called for hereunder
and thereunder. The right to accelerate maturity of the Secured Obligations does
not include the right to accelerate any interest which has not otherwise accrued
on the date of such acceleration, and Mortgagee does not intend to collect any
unearned interest in the event of acceleration. All sums paid or agreed to be
paid to Mortgagee for the use, forbearance or detention of the Secured
Obligations shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full term of the Secured
Obligations until payment in full so that the rate or amount of interest on
account of the Secured Obligations does not exceed the applicable usury ceiling.

4.16 Release of Collateral.

(a) Notwithstanding any provision herein to the contrary, the Mortgaged Property
or any part thereof shall be released from the security interest created by this
Mortgage at any time or from time to time upon the request of the Mortgagor;
provided that the requirements of the Secured Debt Documents, if any, have been
satisfied. Upon satisfaction of such requirements, the Mortgagee shall execute,
deliver and acknowledge any necessary or proper instruments of termination,
satisfaction or release to evidence the release of any Mortgaged Property
permitted to be released pursuant to this Mortgage in each case as required by,
and in accordance with, the Secured Debt Documents.

(b) Collateral Trustee may release Mortgaged Property or any part thereof from
the security interest created hereunder upon the sale or disposition of such
Mortgaged Property pursuant to the Mortgagee’s powers, rights and duties with
respect to remedies provided herein, in each case as required by, and in
accordance with, the Secured Debt Documents.

4.17 Collateral Trust Agreement Controls. In the event of any conflict between
any terms and provisions set forth in this Mortgage and those set forth in any
other Secured Debt Document, the terms and provisions of the Collateral Trust
Agreement shall supersede and control the terms and provisions of this Mortgage.

4.18 Time of the Essence. Mortgagor acknowledges that time is of the essence in
performing all of Mortgagor’s obligations set forth herein.

4.19 Counterpart Execution. This Mortgage may be executed by the parties hereto
in any number of counterparts (and be each of the parties hereof on separate
counterparts), each of

 

24



--------------------------------------------------------------------------------

which when so executed and delivered shall be an original, but all such
counterparts shall together constitute but one and the same instrument.

ARTICLE 5 – SUBJECT LEASE

5.1 Mortgagor represents, warrants and agrees as follows:

5.1.1 Mortgagor has delivered to Mortgagee a true, correct and complete copy of
the Subject Lease, including all amendments and modifications, written or oral
existing as of the date hereof.

5.1.2 Mortgagor has not executed or entered into any modifications or amendments
of the Subject Lease, either orally or in writing, other than written amendments
that have been disclosed to Agent in writing. Mortgagor shall not enter into any
new leases of all or any portion of the Mortgaged Property or any modifications
or amendments of the Subject Lease except with Mortgagee’s prior written consent
which consent shall not be unreasonably withheld or delayed.

5.1.3 No default now exists under the Subject Lease. No event has occurred that,
with the giving of notice or the passage of time or both, would constitute such
a default or would entitle Mortgagor or any other party under the Subject Lease
to cancel the same or otherwise avoid its obligations.

5.1.4 Except for this Mortgage or other assignments in favor of Mortgagee,
Mortgagor has not executed any assignment or pledge of the Subject Lease or of
Mortgagor’s right, title and interest in the same.

5.1.5 This Mortgage conforms and complies with the Subject Lease, does not
constitute a violation or default under the Subject Lease, and is and shall at
all times constitute a valid lien (subject only to matters permitted by this
Mortgage) on Mortgagor’s interests in the Subject Lease.

5.1.6 Mortgagor shall pay, when due and payable, the rentals, additional
rentals, and other charges required by, and payable under, the Subject Lease in
accordance with the Subject Lease.

5.1.7 Mortgagor shall perform and observe all terms, covenants, and conditions
that Mortgagor must perform and observe as lessee under the Subject Lease, and
do everything necessary to preserve and to keep unimpaired Mortgagor’s rights
under the Subject Lease. Mortgagor shall provide all insurance required by the
Subject Lease. All such insurance shall comply with this Mortgage. Mortgagor
shall enforce the Lessor’s obligations of the lessors under the Subject Lease so
that Mortgagor may enjoy all its rights as lessee under the Subject Lease.
Mortgagor shall furnish to Mortgagee all information that Agent may reasonably
request from time to time concerning Mortgagor’s compliance with the Subject
Lease.

5.1.8 Mortgagor shall promptly deliver to Agent a copy of any notice of default
or termination that it receives from any lessor of the Subject Lease.

 

25



--------------------------------------------------------------------------------

5.1.9 Mortgagor shall not, without Mortgagee’s consent, consent or refuse to
consent to any action that a lessor under a Subject Lease takes or desires to
take pursuant to the terms and provisions of such Lease if such action has a
material adverse effect on the Subject Lease or Mortgagor’s rights thereunder.

5.1.10 Mortgagor’s obligations under this Mortgage are independent of and in
addition to Mortgagor’s obligations under the Subject Lease. Nothing in this
Mortgage shall be construed to require Mortgagor or Mortgagee to take or omit to
take any action that would cause a default under the Subject Lease.

5.2 Treatment of Subject Lease in Bankruptcy.

5.2.1 If a lessor under a Subject Lease rejects or disaffirms, or seeks or
purports to reject or disaffirm, the Subject Lease pursuant to any Bankruptcy
Law, then Mortgagor shall not exercise the 365(h) Election except as otherwise
provided in this paragraph. To the extent permitted by law, Mortgagor shall not
suffer or permit the termination of any Subject Lease by exercise of the 365(h)
Election or otherwise without Mortgagee’s consent. Mortgagor acknowledges that
because the Subject Lease is a primary element of Mortgagee’s security for the
Secured Obligations secured hereunder, it is not anticipated that Mortgagee
would consent to termination of the Subject Lease. If Mortgagor makes any 365(h)
Election in violation of this Mortgage, then such 365(h) Election shall be void
and of no force or effect.

5.2.2 Mortgagor hereby assigns to Mortgagee the 365(h) Election with respect to
the Subject Lease until the Secured Obligations secured hereunder have been
satisfied in full. Mortgagor acknowledges and agrees that the foregoing
assignment of the 365(h) Election and related rights is one of the rights that
Mortgagee may use at any time to protect and preserve Mortgagee’s other rights
and interests under this Mortgage. Mortgagor further acknowledges that exercise
of the 365(h) Election in favor of terminating the Subject Lease would
constitute waste prohibited by this Mortgage. Mortgagor acknowledges and agrees
that the 365(h) Election is in the nature of a remedy available to Mortgagor
under the Subject Lease, and is not a property interest that Mortgagor can
separate from the Subject Lease as to which it arises. Therefore, Mortgagor
agrees and acknowledges that exercise of the 365(h) Election in favor of
preserving the right to possession under the Subject Lease shall not be deemed
to constitute Mortgagee’s taking or sale of the Land (or any element thereof)
and shall not entitle Mortgagor to any credit against the Secured Obligations
secured hereunder or otherwise impair Mortgagee’s remedies.

5.2.3 Mortgagor acknowledges that if the 365(h) Election is exercised in favor
of Mortgagor’s remaining in possession under the Subject Lease, then Mortgagor’s
resulting occupancy rights, as adjusted by the effect of Section 365 of the
Bankruptcy Code, shall then be part of the Mortgaged Property and shall be
subject to the lien of this Mortgage.

5.3 Rejection of Lease by Lessor. If a lessor rejects or disaffirms the Subject
Lease or purports or seeks to disaffirm such Subject Lease pursuant to any
Bankruptcy Law, then:

5.3.1 Mortgagor shall remain in possession of the Land demised under the Subject
Lease and shall perform all acts necessary for Mortgagor to remain in such
possession

 

26



--------------------------------------------------------------------------------

for the unexpired term of such Subject Lease (including all renewals), whether
the then existing terms and provisions of such Subject Lease require such acts
or otherwise; and

5.3.2 All the terms and provisions of this Mortgage and the lien created by this
Mortgage shall remain in full force and effect and shall extend automatically to
all of Mortgagor’s rights and remedies arising at any time under, or pursuant
to, Section 365(h) of the Bankruptcy Code, including all of Mortgagor’s rights
to remain in possession of the Land.

5.4 Assignment of Claims to Mortgagee. Mortgagor, immediately upon learning that
the a lessor under a Subject Lease has failed to perform the terms and
provisions under the Subject Lease (including by reason of a rejection or
disaffirmance or purported rejection or disaffirmance of such Subject Lease
pursuant to any Bankruptcy Law), shall notify Mortgagee of any such failure to
perform. Mortgagor unconditionally assigns, transfers, and sets over to
Mortgagee any and all Lease Damage Claims. This assignment constitutes a
present, irrevocable, and unconditional assignment of the Lease Damage Claims,
and shall continue in effect until the Secured Obligations secured hereunder
have been satisfied in full.

5.5 Offset by Mortgagor. If pursuant to Section 365(h)(2) of the Bankruptcy Code
or any other similar Bankruptcy Law, Mortgagor seeks to offset against any rent
under the Subject Lease the amount of any Lease Damage Claim, then Mortgagor
shall notify Mortgagee of its intent to do so at least 20 days before effecting
such offset. Such notice shall set forth the amounts proposed to be so offset
and the basis for such offset. If Mortgagee reasonably objects to all or any
part of such offset, then Mortgagor shall not effect any offset of the amounts
to which Mortgagee reasonably objects. If Mortgagee approves such offset, then
Mortgagor may effect such offset as set forth in Mortgagor’s notice. Neither
Mortgagee’s failure to object, nor any objection or other communication between
Mortgagee and Mortgagor that relates to such offset, shall constitute
Mortgagee’s approval of any such offset. Mortgagor shall indemnify Mortgagee
against any offset against the rent reserved in any Subject Lease.

5.6 Mortgagor’s Acquisition of Interest in Leased Parcel. If Mortgagor acquires
the ownership or any other interest in any Land or Improvements originally
subject to the Subject Lease, then, such acquired interest shall immediately
become subject to the lien and security interest of this Mortgage as fully and
completely, and with the same effect, as if Mortgagor now owned it and as if
this Mortgage specifically described it, without need for the delivery and/or
recording of a supplement to this Mortgage or any other instrument. In the event
of any such acquisition, the ownership and leasehold interests in such Land or
Improvements, unless Mortgagee elects otherwise in writing, remain separate and
distinct and shall not merge, notwithstanding any principle of law to the
contrary.

5.7 New Lease Issued to Mortgagee. If the Subject Lease is for any reason
whatsoever terminated before the expiration of its term and, pursuant to any
provision of the Subject Lease, Mortgagee or its designee shall acquire from
such lessor a new lease of the relevant leased premises, then Mortgagor shall
have no right, title or interest in or to such new lease or the estate created
thereby.

 

27



--------------------------------------------------------------------------------

ARTICLE 6– STATE SPECIFIC PROVISIONS

In the event of any conflict between the terms and provisions of any of the
other Articles of this Mortgage and this Article 5, the terms and provisions of
this Article 5 shall govern and control.

6.1 Louisiana Remedies. In addition to and not in lieu or limitation of its
other remedies set out in this Mortgage or in any of the Security Documents
which are enforceable under Louisiana or other applicable law, should one or
more Actionable Defaults occur or exist under this Mortgage, Mortgagee, at its
option, may exercise any one or more of the following rights and remedies, in
addition to any other rights and remedies provided by law:

(a) Seizure and Sale of Mortgaged Property. In the event that Mortgagee elects
to commence appropriate Louisiana foreclosure proceedings under this Mortgage,
Mortgagee may cause the Mortgaged Property, or any part or parts thereof, to be
immediately seized and sold, whether in term of court or in vacation, under
ordinary or executory process, in accordance with applicable Louisiana law, to
the highest bidder for cash, with or without appraisement, and without the
necessity of making additional demand upon or notifying Mortgagor or placing
Mortgagor in default, all of which are expressly waived.

(b) Confession of Judgment. Solely for purposes of foreclosure under Louisiana
executory process procedures, Mortgagor confesses judgment and acknowledges to
be indebted unto and in favor of Mortgagee, for the full amount of the Secured
Obligations, whether now existing or arising hereafter, in principal, interest,
costs, expenses, attorneys’ fees and other fees and charges. Mortgagor further
confesses judgment and acknowledges to be indebted unto and in favor of
Mortgagee in the amount of all additional advances that Mortgagee may make on
Mortgagor’s behalf pursuant to this Mortgage, together with interest thereon. To
the extent permitted under applicable Louisiana law, Mortgagor additionally
waives: (a) the benefit of appraisal as provided in Articles 2332, 2336, 2723
and 2724 of the Louisiana Code of Civil Procedure, and all other laws with
regard to appraisal upon judicial sale; (b) the demand and three (3) days’ delay
as provided under Articles 2639 and 2721 of the Louisiana Code of Civil
Procedure; (c) the notice of seizure as provided under Articles 2293 and 2721 of
the Louisiana Code of Civil Procedure; (d) the three (3) days’ delay provided
under Articles 2331 and 2722 of the Louisiana Code of Civil Procedure; and
(e) all other benefits provided under Articles 2331, 2722 and 2723 of the
Louisiana Code of Civil Procedure and all other Articles not specifically
mentioned above.

(c) Keeper. Should any or all of the Mortgaged Property be seized as an incident
to an action for the recognition or enforcement of this Mortgage, by executory
process, ordinary process, sequestration, attachment, writ of fieri facias or
otherwise, Mortgagor hereby agrees that the court issuing any such order shall,
if requested by Mortgagee, appoint Mortgagee, or any agent designated by
Mortgagee, or any person or entity named by Mortgagee at the time such seizure
is requested, or any time thereafter, as Keeper of the Mortgaged Property. The
designation is pursuant to La. R.S. 9:5136 through 5140.2, inclusive, as the
same may be amended, and the Mortgagee shall be entitled to all the rights and
benefits afforded thereunder. It is hereby agreed that the Keeper shall be
entitled to receive as compensation, in excess of its

 

28



--------------------------------------------------------------------------------

reasonable costs and expenses incurred in the administration or preservation of
the Mortgaged Property, an amount equal to $75.00 per day, which shall be
included as Secured Obligations secured by this Mortgage. The designation of
Keeper made herein shall not be deemed to require the Mortgagees to provoke the
appointment of such a Keeper.

(d) Specific Performance. Mortgagee may, in addition to the foregoing remedies,
or in lieu thereof, in Mortgagee’s sole discretion, commence an appropriate
action against Mortgagor seeking specific performance of any covenant contained
herein, or in aid of the execution or enforcement of any power herein granted.

6.2 Declaration of Fact. Should it become necessary for Mortgagee to foreclose
under this Mortgage, all declarations of fact, which are made under an authentic
act before a Notary Public in the presence of two witnesses, by a person
declaring such facts to lie within his or her knowledge, shall constitute
authentic evidence for purposes of executory process and also for purposes of
La. R.S. 9:3509.1, La. R.S. 9:3504(D)(6) and La. R.S. 10:9-508, where
applicable. The Mortgagor specifically agrees that such an affidavit by a
representative of the Mortgagee as to the existence, amount, terms and maturity
of the Secured Obligations and of a default thereunder shall constitute
authentic evidence of such facts for the purpose of executory process.

6.3 Taxpayer Identification Number. Mortgagor hereby represents and warrants
that its taxpayer identification number and chief executive office are correct
as set forth in the introductory paragraphs of this Mortgage. No change shall be
made to its taxpayer identification number, chief executive office or entity
structure without Mortgagor first giving Mortgagee written notice within 10 days
of the effective date of the change, or as otherwise set forth in the Collateral
Trust Agreement.

6.4 Cumulative Remedies. Mortgagee’s remedies as provided in this Mortgage shall
be cumulative in nature and nothing under this Mortgage shall be construed as to
limit or restrict the options and remedies available to Mortgagee following any
Actionable Default, or to in any way limit or restrict the rights and ability of
Mortgagee to proceed directly against Mortgagor and/or against any guarantor,
surety or endorser of the Secured Obligations, or to proceed against other
collateral directly or indirectly securing any such Secured Obligations.

6.5 Louisiana Terms. Each reference to a “lien” will include a reference to a
“mortgage” and/or “security interest”, as appropriate. Each reference to an
“easement” or “easements” will include a reference to a “servitude” and
“servitudes”. Each reference to a county will include a reference to a Louisiana
parish. The terms “land”, “real property”, and “real estate” will mean
“immovable property” as that term is used in the Louisiana Civil Code. The term
“personal property” or “personalty” will mean “movable property” as that term is
used in the Louisiana Civil Code. The term “tangible” will include “corporeal”
as that term is used in the Louisiana Civil Code. The term “intangible” will
include “incorporeal” as that term is used in the Louisiana Civil Code.
References to the “UCC” or the “Uniform Commercial Code” shall include the
Louisiana Commercial Laws, La. R.S. 10:1-101 et seq. The term “condemnation”
will include “expropriation” as that term is used in Louisiana law.

 

29



--------------------------------------------------------------------------------

6.6 Novation. The Secured Obligations secured by this Mortgage will continue
with respect to any new obligation arising from any novation (subjective or
objective) of the extinguished obligation as permitted by Louisiana Civil Code
Article 1884, as well as to any other renewals, refinancings, modifications,
amendments, revisions or extensions of the Secured Obligations.

6.7 Waivers of Certificates. The parties to this Mortgage hereby waive the
production of mortgage, conveyance, tax, paving, assignment of accounts
receivable and other certificates and relieve and release the Notary before whom
this Mortgage was passed from all responsibilities and liabilities in connection
therewith.

6.8 Subordination. The liens and security interests created under this Mortgage
in favor of the Mortgagee for the benefit of the holders of the Parity Lien
Obligations shall effectively be subordinated to the security interests created
under this Mortgage in favor of the Mortgagee for the benefit of Crest,
provided, however that no such subordination shall prevent or preclude Mortgagee
from exercising any of its available remedies hereunder or under any other
Security Document.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

30



--------------------------------------------------------------------------------

Thus DONE AND PASSED, on the day, and in the month and year first written above,
in the City of Houston, County of Harris, State of Texas, by the undersigned
Mortgagor in the presence of the undersigned competent witnesses, who hereunto
sign their names with Mortgagor and me, Notary, after due reading of the whole.

 

WITNESSES:     Sabine Pass LNG, L.P.,     a Delaware limited partnership     By:
Sabine Pass LNG- GP, Inc., its General Partner

/s/ Jacque Bateman

    By:  

/s/ Graham A. McArthur

Printed Name: Jacque Bateman     Name:   Graham A. McArthur     Title:  
Treasurer

/s/ Randall R. Cummins

      Printed Name: Randall R. Cummins      

 

 

 

Amanda Hoyt

    Notary Public  

Printed Name of Notary: Amanda Hoyt

My Commission Expires: October 12, 2008

[seal]



--------------------------------------------------------------------------------

Thus DONE AND PASSED, on the day, and in the month and year first written above,
in the City of New York, County of New York, State of New York, by the
undersigned Mortgagee in the presence of the undersigned competent witnesses,
who hereunto sign their names with Mortgagee and me, Notary, after due reading
of the whole.

 

WITNESSES:       The Bank of New York,       not individually but solely in its
capacity as Collateral Trustee  

/s/ Julie Salovitch-Miller

    By:  

/s/ Beata Hryniewicka

Printed Name:  

Julie Salovitch-Miller

    Name:   Beata Hryniewicka   Vice President     Title:   Assistant Vice
President  

/s/ Alexander Pabon

      Printed Name:  

Alexander Pabon

     

 

 

 

/s/ Carlos R. Luciano

Notary Public

 

Printed Name of Notary: Carlos R. Luciano                

My Commission Expires: 4/30/2010                            

[seal]

 

S



--------------------------------------------------------------------------------

EXHIBIT A

LEASES

Parcel A: Leasehold estate created by that certain Lease Agreement dated
effective January 15, 2005, by and between Crain Lands, L.L.C., as Lessor, and
Sabine Pass LNG, L.P., as Lessee, recorded on February 25, 2005, under Entry
No. 291098 of the records of Cameron Parish, Louisiana, as amended by that
certain Amendment to Lease dated effective February 24,2005, by and between
Crain Lands, L.L.C., as Lessor, and Sabine Pass LNG, L.P., as Lessee, recorded
on February 25, 2005, under Entry No. 291099 of the records of Cameron Parish,
Louisiana, as further amended by that certain Second Amendment to Lease dated
July 18, 2006 by and between Crain Lands, L.L.C. as Lessor, and Sabine Pass LNG,
L.P. as Lessee, recorded on July 25, 2006 under Entry No. 299244 of the records
of Cameron Parish, Louisiana, covering the lands described as “Parcel A” and
Tract “A” on Schedule IA attached hereto and made a part hereof.

Parcel B: Leasehold estate created by that certain Lease Agreement dated
effective January 15, 2005, by and between Crain Brothers Ranch, Inc.,
Marguerite Domatti as Trustee of M.A. Domatti Management Trust, Eva L. Domatti
individually and as Trustee, Domatti Family Living Trust, Erika Domatti and
Renata Domatti, collectively, as Lessor, and Sabine Pass LNG, L.P., as Lessee,
recorded on February 25, 2005, under Entry No. 291100 of the records of Cameron
Parish, Louisiana, as amended by that certain Amendment to Lease dated effective
February 24, 2005, by and between Crain Brothers Ranch, Inc., Marguerite Domatti
as Trustee of M.A. Domatti Management Trust, Eva L. Domatti individually and as
Trustee of Domatti Family Living Trust, Erika Domatti and Renata Domatti,
collectively, as Lessor, and Sabine Pass LNG, L.P., as Lessee, recorded on
February 25, 2005, under Entry No. 291101 of the records of Cameron Parish,
Louisiana, covering the lands described as “Parcel B” on Schedule IB attached
hereto and made a part hereof.

Parcel C: Leasehold estate created by that certain Lease Agreement dated
effective January 15, 2005, by and between George A. Davis, et al, as Lessors,
and Sabine Pass LNG, L.P., as Lessee, recorded on February 25,2005, in
Conveyance Book 999 under Entry No. 291103 of the records of Cameron Parish,
Louisiana, as amended by that certain Amendment to Lease dated effective
February 24, 2005, by and between George A. Davis, et al, as Lessors, and Sabine
Pass LNG, L.P., as Lessee, recorded January 5, 2006, under File No. 295504, of
the records of Cameron Parish, Louisiana, covering the lands described as
“Parcel C” on Schedule IC attached hereto and made a part hereof.

 

S



--------------------------------------------------------------------------------

DESCRIPTION OF SITE

PARCEL “A”

COMMENCING AT NATIONAL GEODETIC SURVEY MONUMENT PATSY AZ MK THAT HAS NAD
83(1992) LOUISIANA SOUTH ZONE (1702) LAMBERT COORDINATES OF N=469,996.61FEET AND
E=2,468,956.13 FEET ; THENCE S.79°19’35”E., A DISTANCE OF 8,687.99 FEET TO A
FOUND 3” DIAMETER TRANSITE PIPE 113.95’ N 01°17’51”E OF TRUE POSITION ON THE
EAST LINE OF SECTION 18, TOWNSHIP 15 SOUTH, RANGE 15 WEST, CAMERON PARISH,
LOUISIANA; SAID POINT BEING THE POINT OF BEGINNING; THENCE S.01°17’51”W., A
DISTANCE OF 5,166.18 FEET TO A FOUND 1” DIAMETER IRON PIPE, BEING THE SOUTHEAST
CORNER OF SECTION 18, TOWNSHIP 15 SOUTH, RANGE 15 WEST, CAMERON PARISH,
LOUISIANA; THENCE S.01°17’48”W., A DISTANCE OF 1,320.82 FEET TO A FOUND 1”
DIAMETER IRON PIPE, BEING THE SOUTHEAST CORNER OF THE NORTHEAST QUARTER OF THE
NORTHEAST QUARTER OF SECTION 19, TOWNSHIP 15 SOUTH, RANGE 15 WEST, CAMERON
PARISH, LOUISIANA; THENCE N.88°39’31”W., A DISTANCE OF 2,643.51 FEET TO A SET 1”
DIAMETER IRON PIPE; THENCE N.88°41’32”W., A DISTANCE OF 1,620.05 FEET TO A FOUND
1” DIAMETER IRON PIPE 296.70’ S 88°41’32” E OF TRUE POSITION; SAID POINT BEING
ON THE PRESENT LEFT DESCENDING BANKLINE OF THE SABINE RIVER NAVIGATION CHANNEL;
THENCE N.29°52’38”W., A DISTANCE OF 12.72 FEET ALONG SAID BANKLINE; THENCE
N.18°31’24”W., A DISTANCE OF 18.66 FEET ALONG SAID BANKLINE; THENCE
N.26°45’04”W., A DISTANCE OF 58.42 FEET ALONG SAID BANKLINE; THENCE
N.30°56’03”W., A DISTANCE OF 14.89 FEET ALONG SAID BANKLINE; THENCE
N.29°08’03”W., A DISTANCE OF 31.05 FEET ALONG SAID BANKLINE; THENCE
N.28°47’01”W., A DISTANCE OF 34.51 FEET ALONG SAID BANKLINE; THENCE
N.23°47’36”W., A DISTANCE OF 36.47 FEET ALONG SAID BANKLINE; THENCE
N.21°41’44”W., A DISTANCE OF 43.25 FEET ALONG SAID BANKLINE; THENCE
N.25°27’34”W., A DISTANCE OF 52.61 FEET ALONG SAID BANKLINE; THENCE
N.32°17’16”W., A DISTANCE OF 34.76 FEET ALONG SAID BANKLINE; THENCE
N.05°22’54”E., A DISTANCE OF 27.74 FEET ALONG SAID BANKLINE; THENCE
N.19°21’40”E., A DISTANCE OF 16.59 FEET ALONG SAID BANKLINE; THENCE
N.34°50’15”W., A DISTANCE OF 25.40 FEET ALONG SAID BANKLINE; THENCE
N.49°44’00”E., A DISTANCE OF 13.27 FEET ALONG SAID BANKLINE; THENCE
N.74°33’57”W., A DISTANCE OF 16.21 FEET ALONG SAID BANKLINE; THENCE
N.26°00’42”W., A DISTANCE OF 22.59 FEET ALONG SAID BANKLINE; THENCE
N.21°12’16”W., A DISTANCE OF 30.37 FEET ALONG SAID BANKLINE; THENCE
N.24°14’15”W., A DISTANCE OF 37.05 FEET ALONG SAID BANKLINE; THENCE
N.28°04’47”W., A DISTANCE OF 18.88 FEET ALONG SAID BANKLINE; THENCE
N.48°19’14”W., A DISTANCE OF 11.90 FEET ALONG SAID BANKLINE; THENCE
N.02°09’00”W., A DISTANCE OF 10.18 FEET ALONG SAID BANKLINE; THENCE
N.34°55’22”W., A DISTANCE OF 15.52 FEET ALONG SAID BANKLINE; THENCE
N.37°36’50”W., A

 

S



--------------------------------------------------------------------------------

DISTANCE OF 16.61 FEET ALONG SAID BANKLINE; THENCE N.21°54’21”W., A DISTANCE OF
9.67 FEET ALONG SAID BANKLINE; THENCE N.76°12’32”W., A DISTANCE OF 11.40 FEET
ALONG SAID BANKLINE; THENCE N.13°55’29”W., A DISTANCE OF 9.34 FEET ALONG SAID
BANKLINE; THENCE N.40°58’04”W., A DISTANCE OF 8.07 FEET ALONG SAID BANKLINE;
THENCE N.85°52’40”W., A DISTANCE OF 8.39 FEET ALONG SAID BANKLINE; THENCE
N.51°58’58”W., A DISTANCE OF 18.44 FEET ALONG SAID BANKLINE; THENCE
N.45°59’08”W., A DISTANCE OF 12.29 FEET ALONG SAID BANKLINE; THENCE
N.29°23’59”W., A DISTANCE OF 24.58 FEET ALONG SAID BANKLINE; THENCE
N.38°49’16”W., A DISTANCE OF 21.04 FEET ALONG SAID BANKLINE; THENCE
N.21°19’37”W., A DISTANCE OF 20.92 FEET ALONG SAID BANKLINE; THENCE
N.27°55’57”W., A DISTANCE OF 18.85 FEET ALONG SAID BANKLINE; THENCE
N.25°58’30”W., A DISTANCE OF 18.33 FEET ALONG SAID BANKLINE; THENCE
N.13°39’55”W., A DISTANCE OF 15.21 FEET ALONG SAID BANKLINE; THENCE
N.26°53’58”W., A DISTANCE OF 19.38 FEET ALONG SAID BANKLINE; THENCE
N.22°11’11”W., A DISTANCE OF 18.12 FEET ALONG SAID BANKLINE; THENCE
S.12°24’20”W., A DISTANCE OF 269.63 FEET TO A POINT ALONG THE EAST LIMIT OF THE
SABINE RIVER NAVIGATION CHANNEL; THENCE N.32°34’53”W., A DISTANCE OF 904.94 FEET
ALONG SAID LIMIT OF CHANNEL; THENCE S.77°35’21”E., A DISTANCE OF 489.63 FEET TO
A POINT ON THE PRESENT LEFT DESCENDING BANKLINE OF THE SABINE RIVER NAVIGATION
CHANNEL; THENCE N.00°29’32”W., A DISTANCE OF 34.81 FEET ALONG THE PRESENT LEFT
DESCENDING BANKLINE OF THE SABINE RIVER NAVIGATION CHANNEL; THENCE
N.04°48’54”E., A DISTANCE OF 24.71 FEET ALONG SAID BANKLINE; THENCE
N.08°20’11”W., A DISTANCE OF 26.71 FEET ALONG SAID BANKLINE; THENCE
N.14°34’49”W., A DISTANCE OF 37.60 FEET ALONG SAID BANKLINE; THENCE
N.23°27’40”E., A DISTANCE OF 23.01 FEET ALONG SAID BANKLINE; THENCE
N.33°57’37”E., A DISTANCE OF 24.40 FEET ALONG SAID BANKLINE; THENCE
N.02°13’08”W., A DISTANCE OF 8.55 FEET ALONG SAID BANKLINE; THENCE
N.50°20’38”E., A DISTANCE OF 13.69 FEET ALONG SAID BANKLINE; THENCE
N.39°10’19”E., A DISTANCE OF 14.47 FEET ALONG SAID BANKLINE; THENCE
N.02°52’22”W., A DISTANCE OF 24.68 FEET ALONG SAID BANKLINE; THENCE
N.23°00’02”E., A DISTANCE OF 26.34 FEET ALONG SAID BANKLINE; THENCE
N.28°43’38”E., A DISTANCE OF 17.92 FEET ALONG SAID BANKLINE; THENCE
N.30°10’48”E., A DISTANCE OF 19.06 FEET ALONG SAID BANKLINE; THENCE
N.15°32’58”E., A DISTANCE OF 27.83 FEET ALONG SAID BANKLINE; THENCE
N.18°40’59”E., A DISTANCE OF 16.94 FEET ALONG SAID BANKLINE; THENCE
N.18°47’18”E., A DISTANCE OF 18.41 FEET ALONG SAID BANKLINE; THENCE
N.04°58’25”E., A DISTANCE OF 12.33 FEET ALONG SAID BANKLINE; THENCE
N.03°39’40”E., A DISTANCE OF 5.48 FEET ALONG SAID BANKLINE; THENCE
N.49°39’22”W., A DISTANCE OF 7.73 FEET ALONG SAID BANKLINE; THENCE
N.25°00’51”W., A DISTANCE OF 7.82 FEET ALONG SAID BANKLINE; THENCE
N.01°38’38”W., A DISTANCE OF 8.37 FEET ALONG SAID BANKLINE; THENCE
N.14°32’44”E., A DISTANCE OF 8.10 FEET ALONG SAID BANKLINE; THENCE
N.02°42’23”E., A DISTANCE OF 18.55 FEET ALONG SAID BANKLINE; THENCE
N.01°34’29”W., A DISTANCE OF 25.47 FEET ALONG SAID BANKLINE; THENCE
N.00°54’03”W., A DISTANCE OF 20.10 FEET

 

S



--------------------------------------------------------------------------------

ALONG SAID BANKLINE; THENCE N.07°38’44”E., A DISTANCE OF 19.96 FEET ALONG SAID
BANKLINE; THENCE N.10°06’29”E., A DISTANCE OF 13.61 FEET ALONG SAID BANKLINE;
THENCE N.72°15’10”E., A DISTANCE OF 11.78 FEET ALONG SAID BANKLINE; THENCE
N.56°54’25”E., A DISTANCE OF 8.84 FEET ALONG SAID BANKLINE; THENCE
N.05°58’49”W., A DISTANCE OF 23.84 FEET ALONG SAID BANKLINE; THENCE
N.07°14’23”E., A DISTANCE OF 20.62 FEET ALONG SAID BANKLINE; THENCE
N.08°50’41”E., A DISTANCE OF 27.34 FEET ALONG SAID BANKLINE; THENCE
N.07°53’16”W., A DISTANCE OF 39.87 FEET ALONG SAID BANKLINE; THENCE
N.08°08’55”W., A DISTANCE OF 33.03 FEET ALONG SAID BANKLINE; THENCE
N.05°28’55”W., A DISTANCE OF 27.35 FEET ALONG SAID BANKLINE; THENCE
N.13°06’43”W., A DISTANCE OF 27.36 FEET ALONG SAID BANKLINE; THENCE
N.00°20’15”E., A DISTANCE OF 13.24 FEET ALONG SAID BANKLINE; THENCE
N.08°37’32”W., A DISTANCE OF 20.90 FEET ALONG SAID BANKLINE; THENCE
N.23°58’43”W., A DISTANCE OF 22.15 FEET ALONG SAID BANKLINE; THENCE
N.35°33’35”W., A DISTANCE OF 23.52 FEET ALONG SAID BANKLINE; THENCE
N.25°47’37”W., A DISTANCE OF 32.15 FEET ALONG SAID BANKLINE; THENCE
N.27°33’37”W., A DISTANCE OF 25.54 FEET ALONG SAID BANKLINE; THENCE
N.61°40’59”W., A DISTANCE OF 31.67 FEET ALONG SAID BANKLINE; THENCE
N.67°54’57”W., A DISTANCE OF 69.78 FEET ALONG SAID BANKLINE; THENCE
N.75°28’20”W., A DISTANCE OF 68.07 FEET ALONG SAID BANKLINE; THENCE
N.78°59’34”W., A DISTANCE OF 27.54 FEET ALONG SAID BANKLINE; THENCE
N.30°12’01”W., A DISTANCE OF 49.12 FEET ALONG SAID BANKLINE; THENCE
N.31°45’05”W., A DISTANCE OF 59.59 FEET ALONG SAID BANKLINE; THENCE
N.33°17’17”W., A DISTANCE OF 41.77 FEET ALONG SAID BANKLINE; THENCE
N.30°14’26”W., A DISTANCE OF 50.16 FEET ALONG SAID BANKLINE; THENCE
N.30°11’36”W., A DISTANCE OF 58.49 FEET ALONG SAID BANKLINE; THENCE
N.32°16’47”W., A DISTANCE OF 72.58 FEET ALONG SAID BANKLINE; THENCE
N.45°21’02”W., A DISTANCE OF 23.22 FEET ALONG SAID BANKLINE; THENCE
N.47°00’50”W., A DISTANCE OF 13.96 FEET ALONG SAID BANKLINE; THENCE
N.86°55’18”W., A DISTANCE OF 12.59 FEET ALONG SAID BANKLINE; THENCE
N.01°03’18”E., A DISTANCE OF 15.21 FEET ALONG SAID BANKLINE; THENCE
N.28°34’20”W., A DISTANCE OF 24.48 FEET ALONG SAID BANKLINE; THENCE
N.29°48’54”W., A DISTANCE OF 14.11 FEET ALONG SAID BANKLINE; THENCE
N.32°54’11”W., A DISTANCE OF 20.64 FEET ALONG SAID BANKLINE; THENCE
N.43°31’52”W., A DISTANCE OF 24.66 FEET ALONG SAID BANKLINE; THENCE
N.41°01’49”W., A DISTANCE OF 27.60 FEET ALONG SAID BANKLINE; THENCE
N.64°31’06”W., A DISTANCE OF 31.60 FEET ALONG SAID BANKLINE; THENCE
N.61°16’18”W., A DISTANCE OF 27.12 FEET ALONG SAID BANKLINE; THENCE
N.72°49’51”W., A DISTANCE OF 16.99 FEET ALONG SAID BANKLINE; THENCE
S.81°12’50”W., A DISTANCE OF 38.79 FEET ALONG SAID BANKLINE; THENCE
N.87°34’41”W., A DISTANCE OF 25.06 FEET ALONG SAID BANKLINE; THENCE
N.83°02’49”W., A DISTANCE OF 29.64 FEET ALONG SAID BANKLINE; THENCE
N.87°32’34”W., A DISTANCE OF 25.63 FEET ALONG SAID BANKLINE; THENCE
S.17°39’58”W., A DISTANCE OF 10.21 FEET ALONG SAID BANKLINE; THENCE
S.41°48’12”W., A DISTANCE OF 6.37 FEET ALONG SAID BANKLINE; THENCE
N.65°28’08”W., A DISTANCE OF 6.75 FEET

 

S



--------------------------------------------------------------------------------

ALONG SAID BANKLINE; THENCE N.40°52’29”W., A DISTANCE OF 8.21 FEET ALONG SAID
BANKLINE; THENCE N.86°51’04”W., A DISTANCE OF 12.87 FEET ALONG SAID BANKLINE;
THENCE S.73°11’33”W., A DISTANCE OF 11.71 FEET ALONG SAID BANKLINE; THENCE
S.68°15’02”W., A DISTANCE OF 8.61 FEET ALONG SAID BANKLINE; THENCE
N.52°53’57”W., A DISTANCE OF 15.03 FEET ALONG SAID BANKLINE; THENCE
N.68°20’17”W., A DISTANCE OF 16.87 FEET ALONG SAID BANKLINE; THENCE
N.72°42’23”W., A DISTANCE OF 22.03 FEET ALONG SAID BANKLINE; THENCE
N.45°38’10”W., A DISTANCE OF 26.94 FEET ALONG SAID BANKLINE; THENCE
N.45°50’23”W., A DISTANCE OF 46.02 FEET ALONG SAID BANKLINE; THENCE
N.37°14’07”W., A DISTANCE OF 51.10 FEET ALONG SAID BANKLINE; THENCE
N.44°07’34”W., A DISTANCE OF 40.05 FEET ALONG SAID BANKLINE; THENCE
N.57°25’15”W., A DISTANCE OF 54.67 FEET ALONG SAID BANKLINE; THENCE
N.68°07’09”W., A DISTANCE OF 41.16 FEET ALONG SAID BANKLINE; THENCE
N.85°14’10”W., A DISTANCE OF 22.18 FEET ALONG SAID BANKLINE; THENCE
N.72°03’58”W., A DISTANCE OF 31.35 FEET ALONG SAID BANKLINE; THENCE
N.29°10’04”W., A DISTANCE OF 26.22 FEET ALONG SAID BANKLINE; THENCE
N.17°44’58”W., A DISTANCE OF 14.62 FEET ALONG SAID BANKLINE; THENCE
N.32°02’36”W., A DISTANCE OF 15.81 FEET ALONG SAID BANKLINE; THENCE
N.41°18’36”W., A DISTANCE OF 20.70 FEET ALONG SAID BANKLINE; THENCE
N.53°25’25”W., A DISTANCE OF 32.96 FEET ALONG SAID BANKLINE; THENCE
N.63°21’05”W., A DISTANCE OF 20.85 FEET ALONG SAID BANKLINE; THENCE
N.50°23’40”W., A DISTANCE OF 28.75 FEET ALONG SAID BANKLINE; THENCE
N.55°45’42”W., A DISTANCE OF 24.69 FEET ALONG SAID BANKLINE; THENCE
N.60°07’26”W., A DISTANCE OF 23.12 FEET ALONG SAID BANKLINE; THENCE
N.67°04’53”W., A DISTANCE OF 21.52 FEET ALONG SAID BANKLINE; THENCE
N.30°23’04”W., A DISTANCE OF 26.96 FEET ALONG SAID BANKLINE; THENCE
N.39°14’32”W., A DISTANCE OF 34.71 FEET ALONG SAID BANKLINE; THENCE
N.43°31’15”W., A DISTANCE OF 33.42 FEET ALONG SAID BANKLINE; THENCE
N.48°10’14”W., A DISTANCE OF 27.96 FEET ALONG SAID BANKLINE; THENCE
N.73°13’43”W., A DISTANCE OF 24.84 FEET ALONG SAID BANKLINE; THENCE
N.66°20’34”W., A DISTANCE OF 20.11 FEET ALONG SAID BANKLINE; THENCE
S.65°15’23”W., A DISTANCE OF 30.59 FEET ALONG SAID BANKLINE; THENCE
N.46°15’48”W., A DISTANCE OF 61.16 FEET ALONG SAID BANKLINE; THENCE
N.40°15’43”W., A DISTANCE OF 37.33 FEET ALONG SAID BANKLINE; THENCE
N.41°17’58”W., A DISTANCE OF 27.04 FEET ALONG SAID BANKLINE; THENCE
N.32°33’53”W., A DISTANCE OF 21.03 FEET ALONG SAID BANKLINE; THENCE
N.45°30’58”W., A DISTANCE OF 30.46 FEET ALONG SAID BANKLINE; THENCE
N.28°31’26”W., A DISTANCE OF 11.88 FEET ALONG SAID BANKLINE; THENCE
N.26°24’44”W., A DISTANCE OF 31.01 FEET ALONG SAID BANKLINE; THENCE
N.31°05’40”W., A DISTANCE OF 23.31 FEET ALONG SAID BANKLINE; THENCE
N.30°04’31”W., A DISTANCE OF 25.35 FEET ALONG SAID BANKLINE; THENCE
N.25°14’42”W., A DISTANCE OF 25.78 FEET ALONG SAID BANKLINE; THENCE
N.03°42’22”E., A DISTANCE OF 21.46 FEET ALONG SAID BANKLINE; THENCE
N.50°34’04”E., A DISTANCE OF 11.22 FEET ALONG SAID BANKLINE; THENCE
N.11°24’24”W., A DISTANCE OF 35.65 FEET ALONG SAID BANKLINE; THENCE
N.17°01’22”E., A DISTANCE OF 35.66 FEET

 

S



--------------------------------------------------------------------------------

ALONG SAID BANKLINE; THENCE N.03°24’05”E., A DISTANCE OF 44.53 FEET ALONG SAID
BANKLINE; THENCE N.01°29’04”E., A DISTANCE OF 65.04 FEET ALONG SAID BANKLINE;
THENCE N.00°03’30”W., A DISTANCE OF 51.98 FEET ALONG SAID BANKLINE; THENCE
N.06°30’02”W., A DISTANCE OF 48.10 FEET ALONG SAID BANKLINE; THENCE
N.06°32’31”W., A DISTANCE OF 53.53 FEET ALONG SAID BANKLINE; THENCE
N.21°24’28”W., A DISTANCE OF 58.43 FEET ALONG SAID BANKLINE; THENCE
N.26°23’11”W., A DISTANCE OF 82.08 FEET ALONG SAID BANKLINE; THENCE
N.08°27’21”W., A DISTANCE OF 57.54 FEET ALONG SAID BANKLINE; THENCE
N.08°32’39”W., A DISTANCE OF 81.96 FEET ALONG SAID BANKLINE; THENCE
N.18°43’14”W., A DISTANCE OF 37.13 FEET ALONG SAID BANKLINE; THENCE
N.22°11’51”W., A DISTANCE OF 46.12 FEET ALONG SAID BANKLINE; THENCE
N.34°23’42”W., A DISTANCE OF 61.23 FEET ALONG SAID BANKLINE; THENCE
N.44°10’04”W., A DISTANCE OF 42.16 FEET ALONG SAID BANKLINE; THENCE
N.24°32’28”W., A DISTANCE OF 41.51 FEET ALONG SAID BANKLINE; THENCE
N.12°34’16”W., A DISTANCE OF 18.84 FEET ALONG SAID BANKLINE; THENCE
N.19°13’09”E., A DISTANCE OF 35.51 FEET ALONG SAID BANKLINE; THENCE
N.23°33’06”E., A DISTANCE OF 36.89 FEET ALONG SAID BANKLINE; THENCE
N.22°18’03”E., A DISTANCE OF 42.95 FEET ALONG SAID BANKLINE; THENCE
N.18°23’00”E., A DISTANCE OF 51.23 FEET ALONG SAID BANKLINE; THENCE
N.13°23’25”E., A DISTANCE OF 53.86 FEET ALONG SAID BANKLINE; THENCE
N.02°27’53”E., A DISTANCE OF 25.42 FEET ALONG SAID BANKLINE; THENCE
N.20°53’28”E., A DISTANCE OF 40.59 FEET ALONG SAID BANKLINE; THENCE
N.38°49’39”E., A DISTANCE OF 38.56 FEET ALONG SAID BANKLINE; THENCE
N.31°39’05”E., A DISTANCE OF 40.69 FEET ALONG SAID BANKLINE; THENCE
N.47°36’02”E., A DISTANCE OF 60.93 FEET TO A SET 1-1/4” DIAMETER IRON PIPE
50.34’ S 88°43’54” E OF TRUE POSITION ALONG SAID BANKLINE; THENCE S.88°43’54”E.,
A DISTANCE OF 968.48 FEET TO A SET 1-1/4” DIAMETER IRON PIPE ON THE EAST LINE OF
SECTION 13, TOWNSHIP 15 SOUTH, RANGE 16 WEST, CAMERON PARISH, LOUISIANA; THENCE
N.01°20’01”E., A DISTANCE OF 884.99 FEET TO A FOUND 3/4” DIAMETER IRON PIPE
ALONG THE EAST LINE OF SECTION 13, TOWNSHIP 15 SOUTH, RANGE 16 WEST, CAMERON
PARISH, LOUISIANA; THENCE S.88°36’02”E., A DISTANCE OF 1,254.17 FEET TO A SET
1-1/4” DIAMETER IRON PIPE; THENCE N.01°10’26”E., A DISTANCE OF 1,460.45 FEET TO
A SET 1-1/4” DIAMETER IRON PIPE ON THE NORTH LINE OF SECTION 18, TOWNSHIP 15
SOUTH, RANGE 15 WEST, CAMERON PARISH, LOUISIANA; THENCE S.88°41’06”E., A
DISTANCE OF 2,106.04 FEET TO A SET 1-1/4” DIAMETER IRON PIPE 100.31’ N 88°41’06”
W OF TRUE POSITION ALONG THE NORTH LINE OF SECTION 18, TOWNSHIP 15 SOUTH, RANGE
15 WEST, CAMERON PARISH, LOUISIANA TO A POINT ON THE CENTERLINE OF THE ASPHALTIC
CONCRETE TRAVELING SURFACE OF THE LOUISIANA STATE HIGHWAY NO. 82; THENCE
S.73°39’31”E., A DISTANCE OF 94.01 FEET ALONG THE CENTERLINE OF THE ASPHALTIC
CONCRETE TRAVELING SURFACE OF THE LOUISIANA STATE HIGHWAY NO. 82; THENCE
S.76°03’46”E., A DISTANCE OF 106.02 FEET ALONG THE CENTERLINE OF THE ASPHALTIC
CONCRETE TRAVELING SURFACE OF THE LOUISIANA STATE HIGHWAY NO. 82; THENCE
S.77°52’01”E., A DISTANCE OF 99.86 FEET ALONG

 

S



--------------------------------------------------------------------------------

THE CENTERLINE OF THE ASPHALTIC CONCRETE TRAVELING SURFACE OF THE LOUISIANA
STATE HIGHWAY NO. 82; THENCE S.79°43’53”E., A DISTANCE OF 100.71 FEET ALONG THE
CENTERLINE OF THE ASPHALTIC CONCRETE TRAVELING SURFACE OF THE LOUISIANA STATE
HIGHWAY NO. 82; THENCE S.81°53’56”E., A DISTANCE OF 106.20 FEET ALONG THE
CENTERLINE OF THE ASPHALTIC CONCRETE TRAVELING SURFACE OF THE LOUISIANA STATE
HIGHWAY NO. 82; THENCE S.84°15’23”E., A DISTANCE OF 118.24 FEET ALONG THE
CENTERLINE OF THE ASPHALTIC CONCRETE TRAVELING SURFACE OF THE LOUISIANA STATE
HIGHWAY NO. 82; THENCE S.86°28’19”E., A DISTANCE OF 111.66 FEET ALONG THE
CENTERLINE OF THE ASPHALTIC CONCRETE TRAVELING SURFACE OF THE LOUISIANA STATE
HIGHWAY NO. 82; THENCE S.88°16’02”E., A DISTANCE OF 216.77 FEET ALONG THE
CENTERLINE OF THE ASPHALTIC CONCRETE TRAVELING SURFACE OF THE LOUISIANA STATE
HIGHWAY NO. 82; THENCE S.89°06’51”E., A DISTANCE OF 336.48 FEET ALONG THE
CENTERLINE OF THE ASPHALTIC CONCRETE TRAVELING SURFACE OF THE LOUISIANA STATE
HIGHWAY NO. 82; THENCE S.88°54’09”E., A DISTANCE OF 346.61 FEET ALONG THE
CENTERLINE OF THE ASPHALTIC CONCRETE TRAVELING SURFACE OF THE LOUISIANA STATE
HIGHWAY NO. 82; THENCE S.88°33’37”E., A DISTANCE OF 115.58 FEET ALONG THE
CENTERLINE OF THE ASPHALTIC CONCRETE TRAVELING SURFACE OF THE LOUISIANA STATE
HIGHWAY NO. 82; THENCE S.87°11’40”E., A DISTANCE OF 108.18 FEET ALONG THE
CENTERLINE OF THE ASPHALTIC CONCRETE TRAVELING SURFACE OF THE LOUISIANA STATE
HIGHWAY NO. 82; THENCE S.84°49’32”E., A DISTANCE OF 77.14 FEET ALONG THE
CENTERLINE OF THE ASPHALTIC CONCRETE TRAVELING SURFACE OF THE LOUISIANA STATE
HIGHWAY NO. 82 TO THE POINT OF BEGINNING.

THE ABOVE DESCRIBED PARCEL IS SITUATED IN SECTIONS 18 AND 19, TOWNSHIP 15 SOUTH,
RANGE 15 WEST, AND SECTION 13 TOWNSHIP 15 SOUTH, RANGE 16 WEST, CAMERON PARISH,
LOUISIANA, IS MADE REFERENCE TO AS PARCEL “A” ON THAT PLAT OF SURVEY PREPARED BY
LONNIE G. HARPER & ASSOCIATES, INC. DATED FEBRUARY 4, 2005 AND LAST REVISED
FEBRUARY 24, 2005, AND CONTAINS 33,183,906.88 SQUARE FEET OR 761.7977 ACRES,
MORE OR LESS.

LESS AND EXCEPT FROM PARCEL A:

COMMENCING AT NATIONAL GEODETIC SURVEY MONUMENT PATSY AZ MK THAT HAS NAD
83(1992) LOUISIANA SOUTH ZONE (1702) LAMBERT COORDINATES OF N=469,996.61FEET AND
E=2,468,956.13 FEET; THENCE S.39°33’52”E., A DISTANCE OF 4,817.58 FEET TO A SET
ONE AND A QUARTER INCH DIAMETER IRON PIPE; SAID POINT BEING THE POINT OF
BEGINNING; THENCE N.88°43’54”W., A DISTANCE OF 833.28 FEET TO A SET ONE AND A
QUARTER INCH DIAMETER IRON PIPE 50.34’ S 88°43’54” E OF TRUE POSITION; SAID
POINT BEING ON THE PRESENT LEFT DESCENDING BANKLINE OF THE

 

S



--------------------------------------------------------------------------------

SABINE RIVER NAVIGATION CHANNEL; THENCE S.47°36’02”W., A DISTANCE OF 60.93 FEET
ALONG SAID BANKLINE; THENCE S.31°39’05”W., A DISTANCE OF 40.69 FEET ALONG SAID
BANKLINE; THENCE S.38°49’39”W., A DISTANCE OF 38.56 FEET ALONG SAID BANKLINE;
THENCE S.20°53’28”W., A DISTANCE OF 40.59 FEET ALONG SAID BANKLINE; THENCE
S.02°27’53”W., A DISTANCE OF 25.42 FEET ALONG SAID BANKLINE; THENCE
S.13°23’25”W., A DISTANCE OF 53.86 FEET ALONG SAID BANKLINE; THENCE
S.18°23’00”W., A DISTANCE OF 51.23 FEET ALONG SAID BANKLINE; THENCE
S.22°18’03”W., A DISTANCE OF 42.95 FEET ALONG SAID BANKLINE; THENCE
S.23°33’06”W., A DISTANCE OF 36.89 FEET ALONG SAID BANKLINE; THENCE
S.19°13’09”W., A DISTANCE OF 35.51 FEET ALONG SAID BANKLINE; THENCE
S.12°34’16”E., A DISTANCE OF 18.84 FEET ALONG SAID BANKLINE; THENCE
S.24°32’28”E., A DISTANCE OF 41.51 FEET ALONG SAID BANKLINE; THENCE
S.44°10’04”E., A DISTANCE OF 42.16 FEET ALONG SAID BANKLINE; THENCE
S.34°23’42”E., A DISTANCE OF 61.23 FEET ALONG SAID BANKLINE; THENCE
S.22°11’51”E., A DISTANCE OF 46.12 FEET ALONG SAID BANKLINE; THENCE
S.18°43’14”E., A DISTANCE OF 37.13 FEET ALONG SAID BANKLINE; THENCE
S.08°32’39”E., A DISTANCE OF 81.96 FEET ALONG SAID BANKLINE; THENCE
S.08°27’21”E., A DISTANCE OF 57.54 FEET ALONG SAID BANKLINE; THENCE
S.26°23’11”E., A DISTANCE OF 82.08 FEET ALONG SAID BANKLINE; THENCE
S.21°24’28”E., A DISTANCE OF 58.43 FEET ALONG SAID BANKLINE; THENCE
S.06°32’31”E., A DISTANCE OF 53.53 FEET ALONG SAID BANKLINE; THENCE
S.06°30’02”E., A DISTANCE OF 48.10 FEET ALONG SAID BANKLINE; THENCE
S.00°03’30”E., A DISTANCE OF 51.98 FEET ALONG SAID BANKLINE; THENCE
S.01°29’04”W., A DISTANCE OF 65.04 FEET ALONG SAID BANKLINE; THENCE
S.03°24’05”W., A DISTANCE OF 44.53 FEET ALONG SAID BANKLINE; THENCE
S.17°01’22”W., A DISTANCE OF 35.66 FEET ALONG SAID BANKLINE; THENCE
S.11°24’24”E., A DISTANCE OF 35.65 FEET ALONG SAID BANKLINE; THENCE
S.50°34’04”W., A DISTANCE OF 11.22 FEET ALONG SAID BANKLINE; THENCE
S.03°42’22”W., A DISTANCE OF 21.46 FEET ALONG SAID BANKLINE; THENCE
S.25°14’42”E., A DISTANCE OF 25.78 FEET ALONG SAID BANKLINE; THENCE
S.30°04’31”E., A DISTANCE OF 25.35 FEET ALONG SAID BANKLINE; THENCE
S.31°05’40”E., A DISTANCE OF 23.31 FEET ALONG SAID BANKLINE; THENCE
S.26°24’44”E., A DISTANCE OF 31.01 FEET ALONG SAID BANKLINE; THENCE
S.28°31’26”E., A DISTANCE OF 11.88 FEET ALONG SAID BANKLINE; THENCE
S.45°30’58”E., A DISTANCE OF 30.46 FEET ALONG SAID BANKLINE; THENCE
S.32°33’53”E., A DISTANCE OF 21.03 FEET ALONG SAID BANKLINE; THENCE
S.41°17’58”E., A DISTANCE OF 27.04 FEET ALONG SAID BANKLINE; THENCE
S.40°15’43”E., A DISTANCE OF 37.33 FEET ALONG SAID BANKLINE; THENCE
S.46°15’48”E., A DISTANCE OF 61.16 FEET ALONG SAID BANKLINE; THENCE
N.65°15’23”E., A DISTANCE OF 30.59 FEET ALONG SAID BANKLINE; THENCE
S.66°20’34”E., A DISTANCE OF 20.11 FEET ALONG SAID BANKLINE; THENCE
S.73°13’43”E., A DISTANCE OF 24.84 FEET ALONG SAID BANKLINE; THENCE
S.48°10’14”E., A DISTANCE OF 27.96 FEET ALONG SAID BANKLINE; THENCE
S.43°31’15”E., A DISTANCE OF 33.42 FEET ALONG SAID BANKLINE; THENCE
S.39°14’32”E., A DISTANCE OF 34.71 FEET ALONG SAID BANKLINE; THENCE
S.30°23’04”E., A DISTANCE OF

 

S



--------------------------------------------------------------------------------

26.96 FEET ALONG SAID BANKLINE; THENCE S.67°04’53”E., A DISTANCE OF 21.52 FEET
ALONG SAID BANKLINE; THENCE S.60°07’26”E., A DISTANCE OF 23.12 FEET ALONG SAID
BANKLINE; THENCE S.55°45’42”E., A DISTANCE OF 24.69 FEET ALONG SAID BANKLINE;
THENCE S.50°23’40”E., A DISTANCE OF 28.75 FEET ALONG SAID BANKLINE; THENCE
S.63°21’05”E., A DISTANCE OF 20.85 FEET ALONG SAID BANKLINE; THENCE
S.53°25’25”E., A DISTANCE OF 32.96 FEET ALONG SAID BANKLINE; THENCE
S.41°18’36”E., A DISTANCE OF 20.70 FEET ALONG SAID BANKLINE; THENCE
S.32°02’36”E., A DISTANCE OF 15.81 FEET ALONG SAID BANKLINE; THENCE
S.17°44’58”E., A DISTANCE OF 14.62 FEET ALONG SAID BANKLINE; THENCE
S.29°10’04”E., A DISTANCE OF 26.22 FEET ALONG SAID BANKLINE; THENCE
S.72°03’58”E., A DISTANCE OF 31.35 FEET ALONG SAID BANKLINE; THENCE
S.85°14’10”E., A DISTANCE OF 22.18 FEET ALONG SAID BANKLINE; THENCE
S.68°07’09”E., A DISTANCE OF 41.16 FEET ALONG SAID BANKLINE; THENCE
S.57°25’15”E., A DISTANCE OF 54.67 FEET ALONG SAID BANKLINE; THENCE
S.44°07’34”E., A DISTANCE OF 40.05 FEET ALONG SAID BANKLINE; THENCE
S.37°14’07”E., A DISTANCE OF 51.10 FEET ALONG SAID BANKLINE; THENCE
S.45°50’23”E., A DISTANCE OF 46.02 FEET ALONG SAID BANKLINE; THENCE
S.45°38’10”E., A DISTANCE OF 20.31 FEET TO A SET ONE AND A QUARTER INCH DIAMETER
IRON PIPE 49.96 FEET N02°48’04”E OF TRUE POSITION; THENCE N.02°48’04”E., A
DISTANCE OF 1,849.52 FEET TO THE POINT OF BEGINNING.

THE ABOVE DESCRIBED PARCEL IS SITUATED IN SECTION 13, TOWNSHIP 15 SOUTH, RANGE
16 WEST, CAMERON PARISH, LOUISIANA, IS MADE REFERENCE TO AS TRACT “B” ON THAT
PLAT OF SURVEY PREPARED BY LONNIE G. HARPER & ASSOCIATES, INC. DATED APRIL 27,
2006 AND CONTAINS 1,304,468.95 SQUARE FEET OR 29.9465 ACRES.

TRACT “A”

COMMENCING AT NATIONAL GEODETIC SURVEY MONUMENT PATSYAZ MK THAT HAS NAD 83(1992)
LOUISIANA SOUTH ZONE (1702) LAMBERT COORDINATES OF N=469,996.61FEET AND
E=2,468,956.13 FEET; THENCE S.51°45’32”E., A DISTANCE OF 4,590.62 FEET TO A SET
ONE AND A QUARTER INCH DIAMETER IRON PIPE; SAID POINT BEING THE POINT OF
BEGINNING; THENCE N.35°45’31”E., A DISTANCE OF 848.45 FEET TO A SET ONE AND A
QUARTER INCH DIAMETER IRON PIPE; THENCE N.04°26’02”E., A DISTANCE OF 632.85 FEET
TO A SET ONE AND A QUARTER INCH DIAMETER IRON PIPE; THENCE N.42°42’54”E., A
DISTANCE OF 1,026.57 FEET TO A SET ONE AND A QUARTER INCH DIAMETER IRON PIPE;
THENCE S.64°09’09”E., A DISTANCE OF 1,547.44 FEET TO A SET ONE AND A QUARTER
INCH DIAMETER IRON PIPE; THENCE N.88°41’06”W., A DISTANCE OF 1,731.70 FEET TO A
SET ONE AND A QUARTER INCH DIAMETER IRON PIPE; THENCE S.01°10’26”W., A DISTANCE
OF 1,460.45 FEET; THENCE N.88°36’02”W., A DISTANCE OF 872.84 FEET TO THE POINT
OF BEGINNING.

 

S



--------------------------------------------------------------------------------

THE ABOVE DESCRIBED PARCEL IS SITUATED IN SECTIONS 7 AND 18, TOWNSHIP 15 SOUTH,
RANGE 15 WEST, CAMERON PARISH, LOUISIANA, IS MADE REFERENCE TO AS TRACT “A” ON
THAT PLAT OF SURVEY PREPARED BY LONNIE G. HARPER & ASSOCIATES, INC. DATED APRIL
27, 2006, AND CONTAINS 1,350,998.89 SQUARE FEET OR 31.0147 ACRES.

PARCEL “B”

COMMENCING AT NATIONAL GEODETIC SURVEY MONUMENT PATSY AZ MK THAT HAS NAD
83(1992) LOUISIANA SOUTH ZONE (1702) LAMBERT COORDINATES OF N=469,996.61FEET AND
E=2,468,956.13 FEET; THENCE S.79°19’35”E., A DISTANCE OF 8,687.99 FEET TO A
FOUND 3” DIAMETER TRANSITE PIPE 113.95’ N 01°17’51”E OF TRUE POSITION ON THE
EAST LINE OF SECTION 18, TOWNSHIP 15 SOUTH, RANGE 15 WEST, CAMERON PARISH,
LOUISIANA; THENCE S.01°17’51”W., A DISTANCE OF 5,166.18 FEET TO A FOUND 1”
DIAMETER IRON PIPE, BEING THE SOUTHEAST CORNER OF SECTION 18, TOWNSHIP 15 SOUTH,
RANGE 15 WEST, CAMERON PARISH, LOUISIANA; THENCE S.01°17’48”W., A DISTANCE OF
1,320.82 FEET TO A FOUND 1” DIAMETER IRON PIPE, BEING THE SOUTHEAST CORNER OF
THE NORTHEAST QUARTER OF THE NORTHEAST QUARTER OF SECTION 19, TOWNSHIP 15 SOUTH,
RANGE 15 WEST, CAMERON PARISH, LOUISIANA; THENCE N.88°39’31”W., A DISTANCE OF
250.69 FEET TO A SET 1” DIAMETER IRON PIPE ALONG THE SOUTH LINE OF THE NORTHEAST
QUARTER OF THE NORTHEAST QUARTER OF SECTION 19, TOWNSHIP 15 SOUTH, RANGE 15
WEST, CAMERON PARISH, LOUISIANA; SAID POINT BEING THE POINT OF BEGINNING; THENCE
S.01°18’01”W., A DISTANCE OF 1,726.79 FEET TO A SET 1” DIAMETER IRON PIPE ON THE
1917 SMITH AND BALDWIN MEANDER LINE ; THENCE N.68°45’04”W., A DISTANCE OF 264.71
FEET ALONG SAID MEANDER LINE; THENCE N.80°57’34”W., A DISTANCE OF 528.00 FEET
ALONG SAID MEANDER LINE; THENCE S.88°32’26”W., A DISTANCE OF 462.00 FEET ALONG
SAID MEANDER LINE; THENCE N.82°27’34”W., A DISTANCE OF 435.60 FEET ALONG SAID
MEANDER LINE TO A POINT ON THE LEFT DESCENDING BANKLINE OF THE SABINE RIVER;
THENCE N.70°12’34”W., A DISTANCE OF 56.07 FEET ALONG SAID BANKLINE; THENCE
N.51°06’21”W., A DISTANCE OF 103.04 FEET ALONG SAID BANKLINE; THENCE
N.29°10’12”W., A DISTANCE OF 47.30 FEET ALONG SAID BANKLINE; THENCE
N.24°56’20”W., A DISTANCE OF 49.96 FEET ALONG SAID BANKLINE; THENCE
N.22°45’34”W., A DISTANCE OF 54.44 FEET ALONG SAID BANKLINE; THENCE
N.19°49’12”W., A DISTANCE OF 46.15 FEET ALONG SAID BANKLINE; THENCE
N.18°45’21”W., A DISTANCE OF 43.15 FEET ALONG SAID BANKLINE; THENCE
N.03°22’42”W., A DISTANCE OF 41.51 FEET ALONG SAID BANKLINE; THENCE
N.04°34’39”W., A DISTANCE OF 39.82 FEET ALONG SAID BANKLINE; THENCE
N.14°32’45”W., A DISTANCE OF 19.99 FEET ALONG SAID BANKLINE; THENCE
N.38°23’36”W., A DISTANCE OF 17.60 FEET ALONG SAID BANKLINE; THENCE
N.44°39’18”W., A DISTANCE OF 78.35 FEET ALONG SAID BANKLINE; THENCE
N.50°28’04”W., A DISTANCE OF 19.19 FEET ALONG SAID BANKLINE;

 

S



--------------------------------------------------------------------------------

THENCE N.58°42’00”W., A DISTANCE OF 26.20 FEET ALONG SAID BANKLINE; THENCE
N.38°46’44”W., A DISTANCE OF 9.32 FEET ALONG SAID BANKLINE; THENCE
N.63°26’22”W., A DISTANCE OF 16.86 FEET ALONG SAID BANKLINE; THENCE
N.66°47’14”W., A DISTANCE OF 13.35 FEET ALONG SAID BANKLINE; THENCE
N.73°44’32”W., A DISTANCE OF 15.12 FEET ALONG SAID BANKLINE; THENCE
N.67°44’58”W., A DISTANCE OF 15.26 FEET ALONG SAID BANKLINE; THENCE
S.85°43’57”W., A DISTANCE OF 17.09 FEET ALONG SAID BANKLINE; THENCE
S.84°56’37”W., A DISTANCE OF 28.16 FEET ALONG SAID BANKLINE; THENCE
N.89°58’38”W., A DISTANCE OF 37.89 FEET ALONG SAID BANKLINE; THENCE
S.89°06’48”W., A DISTANCE OF 22.04 FEET ALONG SAID BANKLINE; THENCE
S.84°58’36”W., A DISTANCE OF 19.92 FEET ALONG SAID BANKLINE; THENCE
S.72°58’59”W., A DISTANCE OF 14.76 FEET ALONG SAID BANKLINE; THENCE
S.82°41’01”W., A DISTANCE OF 15.85 FEET ALONG SAID BANKLINE; THENCE
N.89°32’13”W., A DISTANCE OF 44.53 FEET ALONG SAID BANKLINE; THENCE
N.84°09’59”W., A DISTANCE OF 24.87 FEET ALONG SAID BANKLINE; THENCE
N.88°25’18”W., A DISTANCE OF 22.69 FEET ALONG SAID BANKLINE; THENCE
S.80°30’33”W., A DISTANCE OF 20.43 FEET ALONG SAID BANKLINE; THENCE
S.87°15’17”W., A DISTANCE OF 19.73 FEET ALONG SAID BANKLINE; THENCE
N.78°45’23”W., A DISTANCE OF 13.37 FEET ALONG SAID BANKLINE; THENCE
N.70°40’45”W., A DISTANCE OF 12.58 FEET TO A FOUND 1” DIAMETER IRON PIPE 11.70’
N.01%%D18’42”E. OF TRUE POSITION; THENCE N.01°18’42”E., A DISTANCE OF 1,033.85
FEET TO A SET 1” DIAMETER IRON PIPE, BEING THE SOUTHWEST CORNER OF THE NORTHWEST
QUARTER OF THE NORTHEAST QUARTER OF SECTION 19, TOWNSHIP 15 SOUTH, RANGE 15
WEST, CAMERON PARISH, LOUISIANA; THENCE S.88°39’31”E., A DISTANCE OF 2,392.82
FEET TO THE POINT OF BEGINNING.

THE ABOVE DESCRIBED PARCEL IS SITUATED IN SECTION 19, TOWNSHIP 15 SOUTH, RANGE
15 WEST, CAMERON PARISH, LOUISIANA, IS MADE REFERENCE TO AS PARCEL “B” ON THAT
PLAT OF SURVEY PREPARED BY LONNIE G. HARPER & ASSOCIATES, INC. DATED FEBRUARY 4,
2005 AND LAST REVISED FEBRUARY 24, 2005, AND CONTAINS 3,516,397.00 SQUARE FEET
OR 80.7254 ACRES, MORE OR LESS.

PARCEL “C”

COMMENCING AT NATIONAL GEODETIC SURVEY MONUMENT PATSY AZ MK THAT HAS NAD 83
(1992) LOUISIANA SOUTH ZONE (1702) LAMBERT COORDINATES OF N=469,996.61 FEET AND
E= 2,468,956.13 FEET; THENCE S 79º19’35” E, A DISTANCE OF 8,687.99 FEET TO A
FOUND 3” DIAMETER TRANSITE PIPE 113.95’ N 01º17’51” E OF TRUE POSITION ON THE
EAST LINE OF SECTION 18, TOWNSHIP 15 SOUTH, RANGE 15 WEST, CAMERON PARISH,
LOUISIANA; THENCE S 01º17’51” W, A DISTANCE OF 5,166.18 FEET TO A FOUND 1”
DIAMETER IRON PIPE, BEING THE SOUTHEAST CORNER OF SECTION 18, TOWNSHIP 15 SOUTH,
RANGE 15 WEST, CAMERON PARISH, LOUISIANA; THENCE S 01º17’48” W, A DISTANCE OF
1,320.82 FEET TO A FOUND 1”

 

S



--------------------------------------------------------------------------------

DIAMETER IRON PIPE, BEING THE SOUTHEAST CORNER OF THE NORTHEAST QUARTER OF THE
NORTHEAST QUARTER OF SECTION 19, TOWNSHIP 15 SOUTH, RANGE 15 WEST, CAMERON
PARISH, LOUISIANA; SAID POINT BEING THE POINT OF BEGINNING; THENCE S 01º18’01”
W, A DISTANCE OF 1,747.98 FEET TO A FOUND 1” DIAMETER IRON PIPE ON THE 1917
SMITH AND BALDWIN MEANDER LINE; THENCE N 83º49’35”W, A DISTANCE OF 251.60 FEET
TO A SET 1” DIAMETER IRON PIPE ALONG SAID MEANDER LINE; THENCE N 01º18’01” E, A
DISTANCE OF 1,726.79 FEET TO A SET 1” DIAMETER IRON PIPE ON THE SOUTH LINE OF
THE NORTHEAST QUARTER OF THE NORTHEAST QUARTER OF SECTION 19, TOWNSHIP 15 SOUTH,
RANGE 15 WEST, CAMERON PARISH, LOUISIANA; THENCE S 88º39’31” E, A DISTANCE OF
250.69 FEET TO THE POINT OF BEGINNING.

THE ABOVE DESCRIBED PARCEL IS SITUATED IN SECTION 19, TOWNSHIP 15 SOUTH, RANGE
15 WEST, CAMERON PARISH, LOUISIANA, IS MADE REFERENCE TO AS PARCEL “C” ON THAT
PLAT OF SURVEY PREPARED BY LONNIE G. HARPER & ASSOCIATES DATED FEBRUARY 4, 2005
AND LAST REVISED FEBRUARY 24, 2005, AND CONTAINS 435,598.20 SQUARE FEET OR
10.0000 ACRES, MORE OR LESS.

 

S